Exhibit 10.4

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 20, 2008

Among

SEMGROUP ENERGY PARTNERS, L.P.,

as the Borrower,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent, L/C Issuer and Swing Line Lender

BANK OF AMERICA, N.A.,

as Syndication Agent

and

The Other Lenders Party Hereto,

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arranger and Sole Bookrunner,

BANC OF AMERICA SECURITIES LLC

as Joint Lead Arranger

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

Section

  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1  

1.01

   Defined Terms    1  

1.02

   Other Interpretive Provisions    29  

1.03

   Accounting Terms    30  

1.04

   Rounding    30  

1.05

   Times of Day    30  

1.06

   Letter of Credit Amounts    30

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

   31  

2.01

   Loans    31  

2.02

   Borrowings, Conversions and Continuations of Loans    31  

2.03

   Letters of Credit    33  

2.04

   Swing Line Loans    41  

2.05

   Prepayments    44  

2.06

   Termination or Reduction of Revolver Commitments    45  

2.07

   Repayment of Loans    46  

2.08

   Interest    46  

2.09

   Fees    47  

2.10

   Computation of Interest and Fees    48  

2.11

   Evidence of Debt    49  

2.12

   Payments Generally; Administrative Agent’s Clawback    50  

2.13

   Sharing of Payments by Lenders    51  

2.14

   Increase in Commitments    52

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   54  

3.01

   Taxes    54  

3.02

   Illegality    56  

3.03

   Inability to Determine Rates    56  

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans    56  

3.05

   Compensation for Losses    58  

3.06

   Mitigation Obligations; Replacement of Lenders    59  

3.07

   Survival    59

ARTICLE IV. CONDITIONS PRECEDENT TO THIS AGREEMENT AND CREDIT EXTENSIONS

   59  

4.01

   Conditions of Agreement    59  

4.02

   Conditions to all Credit Extensions    63

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   64  

5.01

   Existence, Qualification and Power; Compliance with Laws    64  

5.02

   Authorization; No Contravention    64  

5.03

   Governmental Authorization; Other Consents    64  

5.04

   Binding Effect    64  

5.05

   Financial Statements; No Material Adverse Effect    65  

5.06

   Litigation    65  

5.07

   No Default    65  

5.08

   Ownership of Property; Liens    66  

5.09

   Environmental Compliance    66



--------------------------------------------------------------------------------

 

5.10

   Insurance    67  

5.11

   Taxes    67  

5.12

   ERISA Compliance    67  

5.13

   Subsidiaries; Equity Interests    67  

5.14

   Governmental Regulation    68  

5.15

   Disclosure    68  

5.16

   Compliance with Laws    68  

5.17

   Intellectual Property; Licenses, Etc    69  

5.18

   Labor Disputes and Acts of God    69  

5.19

   Names and Places of Business    69  

5.20

   Solvency    69  

5.21

   Real Property    69  

5.22

   Security Documents.    70

ARTICLE VI. AFFIRMATIVE COVENANTS

   70  

6.01

   Financial Statements    70  

6.02

   Certificates; Other Information    71  

6.03

   Notices    74  

6.04

   Payment of Obligations    74  

6.05

   Preservation of Existence, Etc    75  

6.06

   Maintenance of Properties    75  

6.07

   Maintenance of Insurance    75  

6.08

   Compliance with Laws    75  

6.09

   Books and Records    76  

6.10

   Inspection Rights    76  

6.11

   Use of Proceeds    76  

6.12

   Additional Guarantors and Pledgors    76  

6.13

   Agreement to Deliver Security Documents    77  

6.14

   Rents    77  

6.15

   Performance on Borrower’s Behalf    78  

6.16

   Environmental Matters; Environmental Reviews    78  

6.17

   Compliance with Agreements    78  

6.18

   Deposit Accounts    79  

6.19

   Revisions or Updates to Schedules.    80  

6.20

   Designation and Conversion of Restricted and Unrestricted Subsidiaries    80
 

6.21

   Maintenance of Corporate Separateness.    81

ARTICLE VII. NEGATIVE COVENANTS

   81  

7.01

   Liens    81  

7.02

   Investments    83  

7.03

   Indebtedness    84  

7.04

   Swap Contracts    85  

7.05

   Fundamental Changes    85  

7.06

   Dispositions    86  

7.07

   Restricted Payments    87  

7.08

   Change in Nature of Business    88  

7.09

   Transactions with Affiliates    88  

7.10

   Burdensome Agreements    88  

7.11

   Prohibited Contracts    89  

7.12

   Limitation on Credit Extensions.    89  

7.13

   Deposit Accounts    89  

7.14

   Operating Leases    89

 

ii



--------------------------------------------------------------------------------

 

7.15

   Use of Proceeds    89  

7.16

   Leverage Ratios    89  

7.17

   Interest Coverage Ratio    90  

7.18

   Negative Pledge    90  

7.19

   Amendments of Organization Documents    90

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   91  

8.01

   Events of Default    91  

8.02

   Remedies Upon Event of Default    93  

8.03

   Application of Funds    94

ARTICLE IX. ADMINISTRATIVE AGENT

   95  

9.01

   Appointment and Authority    95  

9.02

   Rights as a Lender    95  

9.03

   Exculpatory Provisions    95  

9.04

   Reliance by Administrative Agent    96  

9.05

   Delegation of Duties    96  

9.06

   Resignation of Administrative Agent    97  

9.07

   Non-Reliance on Administrative Agent and Other Lenders    97  

9.08

   No Other Duties, Etc    98  

9.09

   Administrative Agent May File Proofs of Claim    98  

9.10

   Collateral and Guaranty Matters    99

ARTICLE X. MISCELLANEOUS

   99  

10.01

   Amendments, Etc    99  

10.02

   Notices; Effectiveness; Electronic Communication    100  

10.03

   No Waiver; Cumulative Remedies    103  

10.04

   Expenses; Indemnity; Waivers    103  

10.05

   Payments Set Aside    105  

10.06

   Successors and Assigns    105  

10.07

   Treatment of Certain Information; Confidentiality    109  

10.08

   Right of Setoff    110  

10.09

   Interest Rate Limitation    110  

10.10

   Counterparts; Integration; Effectiveness    110  

10.11

   Survival of Representations and Warranties    111  

10.12

   Severability    111  

10.13

   Replacement of Lenders    111  

10.14

   Governing Law; Jurisdiction; Etc    112  

10.15

   Waiver of Jury Trial and Special Damages    113  

10.16

   No Advisory or Fiduciary Responsibility    114  

10.17

   USA PATRIOT Act Notice    115  

10.18

   Time of the Essence    115  

10.19

   ENTIRE AGREEMENT    115  

10.20

   Special Provisions.    115

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01   Commitments 3   Security Schedule 5.07   No Defaults 5.13   Subsidiaries;
Equity Interests 5.19   Names and Places of Business 5.21   Real Property 6.07  
Insurance 7.01   Liens 7.09   Transactions with Affiliates 7.11   Prohibited
Contracts 10.02   Notices

EXHIBITS

 

  Form of  

A

  Loan Notice

B

  Note

C

  Compliance Certificate

D

  Assignment and Assumption

E

  Guaranty

F

  Pledge and Security Agreement

G

  Solvency Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
February 20, 2008, among SemGroup Energy Partners, L.P., a Delaware limited
partnership (the “Borrower”), Wachovia Bank, National Association, as
Administrative Agent, L/C Issuer and Swing Line Lender, each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and Bank of America, N.A., as Syndication Agent.

The Borrower has requested that the Revolver Lenders provide a revolving credit
facility and that the Term Lenders provide a term loan and the Lenders are
willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition by SemGroup Energy Partners Operating,
L.L.C. of all of the outstanding Equity Interests of SemMaterials Energy
Partners, L.L.C., a Delaware limited liability company, pursuant to the
Acquisition Documents.

“Acquisition Documents” means that certain Purchase and Sale Agreement, dated as
of January 14, 2008, between SemMaterials, L.P. and SemGroup Energy Partners
Operating, L.L.C. and that certain Contribution Agreement, dated as of
January 28, 2008, by and among SemMaterials, L.P., K. C. Asphalt, L.L.C. and
SemMaterials Partners, L.L.C.

“Acquired Assets” means the Liquid Asphalt Cement terminalling and storage
assets of acquired pursuant to the Acquisition Documents.

“Acquisition Period” has the meaning given it in Section 7.16(d).

“Additional Debt” means Indebtedness for borrowed money other than Indebtedness
described in Section 7.03 hereof.

“Administrative Agent” means Wachovia Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

“Aggregate Commitments” means the Aggregate Revolver Commitments and the
Aggregate Term Commitments of all the Lenders.

“Aggregate Revolver Commitments” means the Revolver Commitments of all the
Revolver Lenders.

“Aggregate Term Commitments” means the Term Commitments of all the Term Lenders.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
supplemented, restated, increased, extended or otherwise modified from time to
time.

“Applicable Percentage” means with respect to any Lender at any time, such
Lender’s Applicable Revolver Percentage or Applicable Term Percentage, as
applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon, as of any date of determination, each of the Consolidated Leverage
Ratio and the Consolidated Senior Secured Leverage Ratio, as set forth in the
most recent Compliance Certificate received by Administrative Agent pursuant to
Section 6.02(a):

 

Level

  

Consolidated Leverage Ratio

   Consolidated Senior Secured Leverage Ratio     Commitment
Fee         A     B           Less than or equal to 2.00 to
1.00     Greater than 2.00 to 1.00           LIBOR
Interest
Margin     Base Rate
Interest
Margin     LIBOR
Interest
Margin     Base Rate
Interest
Margin    

I

   Less than or equal to 3.00 to 1.00    1.50 %   0.50 %   1.75 %   0.75 %  
0.25 %

II

   Greater than 3.00 to 1.00 but less than or equal to 4.00 to 1.00    1.75 %  
0.75 %   2.00 %   1.00 %   0.30 %

III

   Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00    2.00 %  
1.00 %   2.25 %   1.25 %   0.30 %

IV

   Greater than 4.50 to 1.00 but less than or equal to 5.00 to 1.00    2.25 %  
1.25 %   2.50 %   1.50 %   0.375 %

V

   Greater than 5.00 to 1.00    2.50 %   1.50 %   2.75 %   1.75 %   0.375 %

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5B shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until such time as the
Compliance Certificate is delivered, whereupon the Applicable Rate shall be
determined as if the Compliance Certificate had been timely delivered, and is to
be effective as of the first Business Day immediately following the date such
Compliance Certificate was delivered. Notwithstanding anything to the contrary
contained in this definition, the determination of Applicable Rate for a period
shall be subject to the provisions of Section 2.10(b). The Applicable Rate in
effect from the Closing Date through the date following the Closing Date on
which a Compliance Certificate is delivered or to be delivered pursuant to
Section 6.02(a) shall be determined based upon Pricing Level 2B.

“Applicable Revolver Percentage” means, with respect to any Revolver Lender, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolver
Commitments represented by such Revolver Lender’s Revolver Commitment at such
time. If the commitment of each Revolver Lender to make Revolver Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Revolver Commitments have expired,
then the Applicable Revolver Percentage of each Revolver Lender shall be
determined based on the Applicable Revolver Percentage of such Revolver Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Revolver Percentage of each Revolver Lender is set forth
opposite the name of such Revolver Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Revolver Lender becomes a party hereto, as
applicable.

“Applicable Term Percentage” means with respect to any Term Lender, the
percentage (carried out to the ninth decimal place) of the Aggregate Outstanding
Amount of Term Loans represented by such Term Lender’s Outstanding Amount of
Term Loans. The initial Applicable Term Percentage of each Term Lender is set
forth opposite the name of such Term Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Wachovia Capital Markets, LLC and Banc of America
Securities LLC, in its capacity as a joint lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited Consolidated financial
statements of the predecessor of the Borrower and its Subsidiaries for the
fiscal year ended December 31, 2006 and the related Consolidated statements of
operation, changes in division equity and cash flows for such period, including
the notes thereto, as reflected in the Registration Statement.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date and (b) the date of termination of the
commitment of each Lender to make Loans pursuant to Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Wachovia Bank as
its “prime rate.” The “prime rate” is a rate set by Wachovia Bank based upon
various factors including Wachovia Bank’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.
Any change in such rate announced by Wachovia Bank shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan or portion of a Loan that bears interest based on
the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower’s Partnership Agreement” means that certain Amended and Restated
Agreement of Limited Partnership of the Borrower dated as of July 20, 2007.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolver Borrowing, a Term Borrowing or a Swing Line
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

4



--------------------------------------------------------------------------------

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States of America or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States of America;

(b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States of America
or any state therein, which has capital, surplus and undivided profits of at
least $500,000,000, and whose long-term certificates of deposit are rated at
least Aa3 by Moody’s or AA- by S&P;

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Cash Management Obligations” means obligations owed by the Borrower or any
Guarantor to any Lender or any Affiliate of a Lender in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means the occurrence of any of the following events:

(i) (A) SemGroup or the Qualifying Owners shall cease to be, directly or
indirectly, the beneficial owners (within the meaning of Rule 13d-3 under the
Securities

 

5



--------------------------------------------------------------------------------

Exchange Act of 1934, as amended) of all of the membership or other equity
interests of Holdings GP, or (B) Holdings GP shall cease to be, directly or
indirectly, the beneficial owner (as defined above) of all of the general
partner interests of Holdings; or

(ii) any Person or group of Persons acting in concert as a partnership or other
group, other than SemGroup, or the Qualifying Owners, shall be, directly or
indirectly, the beneficial owner (as defined above) of 35% or more of the
combined voting power of the then total limited partnership interests (including
all securities which are convertible into limited partnership interests) of
Holdings; or

(iii) Holdings shall cease to be, directly or indirectly, the beneficial owner
(as defined above) of all of the membership interests of General Partner; or

(iv) General Partner shall cease to be, directly or indirectly, the beneficial
owner (as defined above) of all of the general partner interests of the
Borrower; or

(v) the Qualifying Owners shall cease to be, directly or indirectly, the
beneficial owners (as defined above) of 50.1% or more of the combined voting
power of the then total partnership interests (including all securities which
are convertible into partnership interests) of SemGroup.

As used herein, “Qualifying Owner” means Ritchie Capital Management, LLC,
Carlyle/Riverstone Global Energy and Power Fund II, L.P. and the Management
Group, or any Affiliate of any of the foregoing, and “Management Group” means a
group of Persons that includes each of Tom Kivisto, Greg Wallace, Kevin Foxx,
Darrel Weakland, Peter Schwiering, Brent Cooper, Alex Stallings and Michael
Brochetti and that only includes Tom Kivisto, Greg Wallace, Kevin Foxx, Darrel
Weakland, Peter Schwiering, Brent Cooper, Alex Stallings and Michael Brochetti
or Persons owned by or established for the benefit of such individuals or their
respective heirs at law (such as entities or trusts established for estate
planning purposes).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Secured Parties (or in favor of Administrative Agent for the benefit of
Secured Parties) or which, under the terms of any Security Document, is
purported to be subject to such a Lien, in each case granted or created to
secure all or part of the Obligations, the Cash Management Obligations and the
Lender Swap Obligations.

“Commitment” means, as to each Lender, its Revolver Commitment and its Term
Commitment, as applicable.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly Consolidated Subsidiaries. References herein to a
Person’s Consolidated financial

 

6



--------------------------------------------------------------------------------

statements, financial position, financial condition, liabilities, etc. refer to
the Consolidated financial statements, financial position, financial condition,
liabilities, etc. of such Person and its properly Consolidated Subsidiaries. For
avoidance of doubt, an Unrestricted Subsidiary shall not be considered a
Consolidated Subsidiary of Borrower.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA;
provided, however, that if, since the beginning of the four fiscal quarter
period ending on the date for which Consolidated Adjusted EBITDA is determined,
the Borrower or any Consolidated Restricted Subsidiary shall have made any
Material Acquisition or Disposition, or a Subsidiary shall be designated or
redesignated as either an Unrestricted Subsidiary or a Restricted Subsidiary,
Consolidated Adjusted EBITDA shall be calculated giving pro forma effect thereto
as if such Material Acquisition or Disposition, consolidation, merger,
designation or redesignation had occurred on the first day of such period. Such
pro forma effect shall be determined (i) in good faith by the Responsible
Officer of General Partner, in its capacity as the sole general partner of the
Borrower, and (ii) without giving effect to any anticipated or proposed change
in operations, revenues, expenses or other items included in the computation of
Consolidated Adjusted EBITDA except as required by Regulation S-X or with the
consent of Administrative Agent; provided further, Consolidated Adjusted EBITDA
may include, at the Borrower’s option, any Material Project Adjustments as
provided below.

As used herein, “Material Project Adjustments” means with respect to the
construction or expansion of any capital project of the Borrower or any
Restricted Subsidiary the aggregate capital cost of which (inclusive of capital
costs expended prior to the acquisition thereof) is reasonably expected by the
Borrower to exceed, or exceeds, $30,000,000 (each, a “Material Project”):

(A) prior to the Actual Results Quarter referred to below following the date on
which a Material Project has achieved commercial operation (the “Commercial
Operation Date”), a percentage (based on the then-current completion percentage
of such Material Project) of an amount to be approved by Administrative Agent as
the projected Consolidated EBITDA attributable to such Material Project, in each
case for the four fiscal quarters following the scheduled Commercial Operation
Date of such Material Project (such amount to be determined based on customer
contracts or tariff-based customers relating to such Material Project, the
creditworthiness of the other parties to such contracts or such tariff-based
customers, and projected revenues from such contracts, tariffs, capital costs
and expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
appropriate by Administrative Agent), which may, at the Borrower’s option, be
added to actual Consolidated EBITDA for the fiscal quarter in which construction
or expansion of such Material Project commences and for each fiscal quarter
thereafter until the Actual Results Quarter (net of any actual Consolidated
EBITDA attributable to any other Material Project for such fiscal quarter);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or

 

7



--------------------------------------------------------------------------------

less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the Actual Results Quarter following the Commercial Operation
Date of a Material Project and for the two immediately succeeding fiscal
quarters, the prorated amount of the Material Project Adjustment calculated
under clause (A) attributable to such Material Project for the balance of the
four full fiscal quarter period that includes such fiscal quarters may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters.

As used above the term “Actual Results Quarter” means with respect to any
Material Project, the first full fiscal quarter following Commercial Operation
Date thereof.

Notwithstanding the foregoing:

(i) no such Material Project Adjustment shall be allowed with respect to any
Material Project unless:

(a) at least 30 days prior to the last day of the Fiscal Quarter for which the
Borrower desires to commence inclusion of such Material Project Adjustment in
Consolidated EBITDA with respect to a Material Project for purposes of
determining compliance herewith (the “Initial Quarter”), the Borrower shall have
delivered to Administrative Agent written pro forma projections reflecting such
Material Project Adjustment; and

(b) prior to the last day of the Initial Quarter, Administrative Agent shall
have approved (such approval not to be unreasonably withheld) such projections
and shall have received such other information and documentation as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent, and

(ii) the aggregate amount of all Material Project Adjustments during any period
shall be limited to 10% of the total actual Consolidated EBITDA for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project Adjustments).

“Consolidated EBITDA” means, for any period, the sum of the Consolidated Net
Income of the Borrower and its Consolidated Restricted Subsidiaries during such
period, plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) all Interest Expense for such period, (ii) all
income taxes (including any franchise taxes to the extent based upon net income)
for such period, (iii) all depreciation, amortization (including amortization of
good will, debt issue costs and amortization under FAS Rule 123) and other
non-cash charges (including any provision for the reduction in the carrying
value of assets recorded in accordance with GAAP, but excluding any non-cash
charges that constitute an accrual of or reserve for future cash charges) for
such period and minus (b) the following to the extent included in calculating
such Consolidated Net Income, (i) all income tax credits for such period and
(ii) all

 

8



--------------------------------------------------------------------------------

non-cash items of income (other than account receivables and similar items
arising from the normal course of business and reflected as income under accrual
methods of accounting consistent with past practices) for such period; provided,
that Consolidated EBITDA attributable to the Existing Business Assets for each
fiscal quarter ended on or prior to June 30, 2007, shall be deemed to be
$12,000,000; provided further, that Consolidated EBITDA attributable to the
Acquired Assets for each fiscal quarter ended on or prior to December 31, 2007,
shall be deemed to be $11,840,000; provided that any such adjustment to
Consolidated EBITDA during a quarter in which the Existing Business Assets or
the Acquired Assets were actually owned by the Borrower or a Restricted
Subsidiary shall be deemed to be an amount equal to the sum of (i) the actual
Consolidated EBITDA attributable to such assets from and after the date such
assets were acquired, computed as described above and (ii) the product of
(A) either, in the case of the Existing Business Assets, $12,000,000, or in the
case of the Acquired Assets, $11,840,000, and (B) a fraction, the numerator of
which is the number of days in such fiscal quarter prior to the date in which
such assets were acquired and the denominator of which is the actual number of
days in the fiscal quarter. For avoidance of doubt, Consolidated Net Income
attributable to Unrestricted Subsidiaries and Persons that are not Subsidiaries
shall not be considered in calculating Consolidated EBITDA except to the extent
of actual cash distributions to the Borrower or any of its Consolidated
Restricted Subsidiaries by such Unrestricted Subsidiaries or such other Persons.
Notwithstanding anything to the contrary contained in this Agreement, the actual
cash distributions to the Borrower or any of its Consolidated Restricted
Subsidiaries by (i) Persons who are not Subsidiaries or (ii) Unrestricted
Subsidiaries during any period that will be included in Consolidated EBITDA
shall be limited in the aggregate to 15% of the total actual Consolidated EBITDA
for such period (which total actual Consolidated EBITDA shall be determined
without including any such distributions).

“Consolidated Funded Indebtedness” means, as of any date, the sum of the
following (without duplication): (i) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of the Borrower and its
Consolidated Restricted Subsidiaries prepared as of such date in accordance with
GAAP and any current maturities and other principal amount in respect of such
Indebtedness due within one year but which was classified as “long-term
indebtedness” at the creation thereof, (ii) Indebtedness for borrowed money of
the Borrower and its Consolidated Restricted Subsidiaries outstanding under a
revolving credit or similar agreement providing for borrowings (and renewals and
extensions thereof) over a period of more than one year, notwithstanding the
fact that any such borrowing is made within one year of the expiration of such
agreement, (iii) Indebtedness in respect of Capital Leases of the Borrower and
its Consolidated Restricted Subsidiaries and (iv) Indebtedness consisting of
Synthetic Lease Obligations of the Borrower and its Consolidated Restricted
Subsidiaries.

“Consolidated Leverage Ratio” means, for any date of determination
(i) Consolidated Funded Indebtedness on such date of determination to
(ii) Consolidated Adjusted EBITDA for the period of four consecutive fiscal
quarters most recently ended prior to the date of determination.

“Consolidated Net Income” means, for any period, the Borrower’s and its
Consolidated Restricted Subsidiaries’ net income for such period, including any
cash dividends or distributions actually received from any other Person during
such period determined on a Consolidated basis in accordance with GAAP
consistently applied after eliminating earnings or losses attributable to

 

9



--------------------------------------------------------------------------------

outstanding Minority Interests and excluding the net earnings of any Person
other than a Restricted Subsidiary in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest. Consolidated Net Income shall
not include (i) any gain or loss from the Disposition of assets, (ii) any
extraordinary gains or losses or (iii) any non-cash gains or losses resulting
from mark to market activity as a result of the implementation of SFAS 133.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Consolidated
Restricted Subsidiaries after deducting therefrom: (a) all current liabilities
(excluding (i) any current liabilities that by their terms are extendable or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed, and
(ii) current maturities of long-term debt); and (b) the value (net of any
applicable reserves) of all goodwill, trade names, trademarks, patents and other
like intangible assets, all as set forth, or on a pro forma basis would be set
forth, on the Consolidated balance sheet of the Borrower and its Consolidated
Restricted Subsidiaries for the most recently completed fiscal quarter, prepared
in accordance with GAAP; provided that for any date of determination from the
Closing Date until the next day on which the Consolidated balance sheet of the
Borrower and its Consolidated Restricted Subsidiaries is delivered, Consolidated
Net Tangible Assets shall be equal to $242,000,000.

“Consolidated Senior Secured Indebtedness” means, as of any date, Consolidated
Funded Indebtedness, but excluding Unsecured Note Indebtedness.

“Consolidated Senior Secured Leverage Ratio” means, for any date of
determination (i) Consolidated Senior Secured Indebtedness on such date of
determination to (ii) Consolidated Adjusted EBITDA for the period of four
consecutive fiscal quarters most recently ended prior to the date of
determination.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

10



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolver Loans, participations in L/C Obligations or participations in Swing
Line Loans required to be funded by such Lender hereunder within one Business
Day of the date of such required funding, unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or Insolvency Proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided, that
“Disposition” or “Dispose” shall not be deemed to include any issuance by the
Borrower of any of its Equity Interest to another Person.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Eligible Equity Interests” means, with respect to any First-Tier Foreign
Subsidiary, all shares of capital stock or other Equity Interests of whatever
class of such First-Tier Foreign Subsidiary, in each case together with any
certificates evidencing the same, excluding, however, all shares of capital
stock or other Equity Interests of such First-Tier Foreign Subsidiary which
represent in excess of 66% of the combined voting power of all classes of
capital stock or other Equity Interests of such First-Tier Foreign Subsidiary;
provided, however, that if following a change in the relevant sections of the
Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder which would change the maximum
percentage of the total combined voting power of all classes of capital stock or
other Equity Interests of any such First-Tier Foreign Subsidiary entitled to
vote that may be pledged without causing (a) the undistributed earnings of such
First-Tier Foreign Subsidiary as determined for

 

11



--------------------------------------------------------------------------------

United States federal income tax purposes to be treated as a deemed dividend to,
or investment in United States property of, the owner of such capital stock or
other Equity Interests or (b) other material adverse consequences to the
Borrower, any Guarantor, or any of their Subsidiaries, then the 66% limitation
set forth above shall be changed to 1% less than such maximum percentage.

“Environmental Laws” means any and all federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which

 

12



--------------------------------------------------------------------------------

constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any Loan
Party or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Wachovia Bank and with a term equivalent to such Interest Period
would be offered by Wachovia Bank’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan or portion of a Loan that bears interest at
a rate based on the Eurodollar Rate for the particular interest period.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Sale Proceeds” has the meaning specified in Section 7.06.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated) (other than taxes on any additional
amounts paid under Section 3.01), and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Borrower is
located (other than taxes on any additional amounts paid under Section 3.01),
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax with respect
to any Loan, that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

“Existing Business Assets” means the assets of the Borrower and its Restricted
Subsidiaries owned immediately before the consummation of the Acquisition.

 

13



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Credit Agreement among the
Borrower, Administrative Agent and the other lenders party thereto, dated as of
July 20, 2007.

“Extraordinary Receipts” means gross proceeds received by the Borrower or any
Restricted Subsidiary relating to (a) condemnation, (b) insurance in respect of
casualty to property or to the extent representing a casualty or failure of
title to or diminution in the value of property, in each case to the extent that
the Borrower or such Restricted Subsidiary has determined (which determination
must be made with reasonable promptness following such casualty or receipt of
indemnification proceeds) will not be applied to the repair or replacement
thereof (or to replace funds otherwise used for such purpose) or (c) pension
reversions; provided that in no event shall such Extraordinary Receipts include
Net Cash Proceeds.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wachovia
Bank on such day on such transactions as determined by the Administrative Agent.

“Fee Letters” means each of (i) that certain the letter agreement, dated
January 18, 2008 among the Borrower, the Administrative Agent and Wachovia
Capital Markets, LLC and (ii) that certain the letter agreement, dated
January 18, 2008 among the Borrower, the Bank of America, N.A. and Banc of
America Securities LLC.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of the Borrower, any Guarantor or a Domestic Subsidiary.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary. Any unqualified reference to any
Foreign Subsidiary shall be deemed a reference to a Foreign Subsidiary of the
Borrower, unless the context clearly indicates otherwise.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

14



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means SemGroup Energy Partners G.P., L.L.C., a Delaware
limited liability company.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means, collectively, each Restricted Subsidiary of the Borrower
which now or hereafter executes and delivers a guaranty to Administrative Agent
pursuant to Section 6.12, and any other Person who has guaranteed some or all of
the Obligations and who has been accepted by Administrative Agent as a
Guarantor.

“Guaranty” means collectively, the Guarantees made by the Guarantors in favor of
the Administrative Agent, L/C Issuer and the Lenders, substantially in the form
of Exhibit E.

 

15



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” means SemGroup Holdings L.P., a Delaware limited partnership.

“Holdings GP” means SemGroup Holdings G.P., L.L.C., a Delaware limited liability
company.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business that are not unpaid for more than 60 days after the date on
which such trade account payable was created or (ii) obligations that are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Person);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless, and to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any

 

16



--------------------------------------------------------------------------------

net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Financial Statements” means (a) the Audited Financial Statements and
(b) the unaudited pro forma Consolidated financial statements of the Borrower
and its Consolidated Subsidiaries as of September 30, 2007, and the related pro
forma Consolidated statements of operation, changes in division equity and cash
flows for such period of the predecessor of the Borrower and its Subsidiaries,
including the notes thereto, contained in the Registration Statement.

“Insolvency Proceeding” shall mean, with respect to any Person, any involuntary
or voluntary liquidation, dissolution, or any sale of all or substantially all
of the assets in connection with any reorganization of such Person following a
default, marshaling of assets or liabilities, receivership, conservatorship,
assignment for the benefit of creditors, insolvency, bankruptcy, reorganization,
arrangement or composition of such Person (whether or not pursuant to Debtor
Relief Laws) and any other proceeding under Debtor Relief Laws for the
protection of debtors involving such Person or any of its assets.

“Interest Coverage Ratio” means the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense for the four fiscal quarter period then ended.

“Interest Expense” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Borrower and its Restricted Subsidiaries and all other
items required to be eliminated in the course of the preparation of Consolidated
financial statements of the Borrower and its Restricted Subsidiaries in
accordance with GAAP): (a) all interest and commitment fees in respect of
Indebtedness of the Borrower or any of its Restricted Subsidiaries (including
imputed interest on Capital Lease Obligations or Synthetic Lease Obligations)
which are accrued during such period and whether expensed in such period or
capitalized; plus (b) all fees, expenses and charges in respect of letters of
credit issued for the account of the Borrower or any of its Restricted
Subsidiaries, which are accrued during such period and whether expensed in such
period or capitalized; provided that for each fiscal quarter ended on or prior
to March 31, 2008, Interest Expense shall be equal to either (i) $3,900,000, if
the over-allotment option provided in the Underwriting Agreement is exercised,
or (ii) $4,400,000, if the over-allotment option provided in the Underwriting
Agreement is not exercised.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

17



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

18



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Wachovia Bank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state, and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and
shall include the successors of each such party as Lenders hereunder pursuant to
Section 10.06 and, as the context requires, includes the Swing Line Lender.

“Lender Swap Obligations” means all obligations arising from time to time under
Swap Contracts entered into from time to time between the Borrower or any
Guarantor and a counterparty that is a Lender or an Affiliate of a Lender;
provided that (a) if such counterparty ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder, Lender Swap Obligations shall only include such
obligations to the extent arising from transactions entered into at the time
such counterparty was a Lender hereunder or an Affiliate of a Lender hereunder,
and (b) for any of the forgoing to be included within “Lender Swap Obligations”
hereunder, the applicable counterparty must have provided Administrative Agent
written notice of the existence thereof and such transaction must not otherwise
be prohibited under this Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

19



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is nine days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.09(a).

“Letter of Credit Sublimit” means, as at any date of determination, an amount
equal to $25,000,000. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Revolver Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquid Asphalt Cement” has the meaning given it in the Registration Statement.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolver Loan, a Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Guaranty, the Security Documents and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith (exclusive of term sheets and commitment
letters).

“Loan Notice” means a notice of (a) a Revolver Borrowing, (b) a Term Borrowing,
(c) a conversion of Loans from one Type to the other, or (d) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Mark-to-Market” means the process of revaluing for trading purposes commodity
contracts held by any Person, whether in respect of physical inventory, futures,
forward exchanges, swaps or other derivatives, and which contracts may have a
fixed price, a floating price and fixed differential, or other pricing basis, to
the current market prices for such contracts, and determining the gain or loss
on such contracts, on an aggregate net trading basis for all such contracts of
such Person, by comparing the original prices of such contracts to the market
prices on the date of determination.

“Material Acquisition or Disposition” means, any acquisition or Disposition of
any assets (including Equity Interests) by the Borrower or any of its
Consolidated Restricted Subsidiaries, or any consolidation or merger by the
Borrower or any of its Consolidated Restricted Subsidiaries with any Person
(other than the Borrower or any of its Consolidated Subsidiaries) in the
aggregate having a fair market value in excess of $30,000,000 in each case
determined by aggregating all such acquisitions and all mergers and
consolidations in which the Borrower or any of its Consolidated Restricted
Subsidiaries is the surviving entity and aggregating all Dispositions and all
consolidations and mergers in which the Borrower or any of its Consolidated
Restricted Subsidiaries is not the surviving entity, in each case to the extent
not previously included in another Material Acquisition or Disposition in the
preceding 12 months.

 

20



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Contract” means (a) the Throughput Agreement, (b) the Omnibus
Agreement, (c) the Terminalling and Storage Agreement, (d) the guaranty by
SemGroup of the obligations of SemMaterials, L.P. under the Terminalling and
Storage Agreement, (e) the Terminal Access and Use Agreement and (f) any other
contract or arrangement to which the Borrower or any of its Restricted
Subsidiaries is a party (other than the Loan Documents) that constitutes ten
percent (10%) or more of the aggregate revenue of the Borrower and its
Restricted Subsidiaries on a consolidated basis.

“Maturity Date” means July 20, 2012.

“Minority Interests” means the book value of any Equity Interests in any of the
Borrower’s Subsidiaries which Equity Interests are owned by a Person other than
the Borrower or a Wholly Owned Subsidiary of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
the Borrower or any Restricted Subsidiary from (i) a Disposition, or (ii) the
issuance of Additional Debt, as applicable, less (b) underwriter discounts and
commissions, investment banking fees, legal, accounting and other professional
fees and expenses, and other usual and customary transaction costs, in each case
only to the extent paid or payable by the Borrower or a Restricted Subsidiary in
cash and related to such Disposition or Additional Debt issuance, as applicable.

“Note” means a Revolver Note or a Term Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and interest and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

21



--------------------------------------------------------------------------------

“Omnibus Agreement” means that certain Amended and Restated Omnibus Agreement by
and among the Borrower and SemGroup and the other parties thereto dated as of
February 20, 2008.

“Operating Lease” means any lease, sublease, license or similar arrangement
(other than a Capital Lease and other than leases with a primary term of one
year or less or which can be terminated by the lessee upon notice of one year or
less without incurring a penalty) pursuant to which a Person leases, subleases
or otherwise is granted the right to occupy, take possession of, or use property
whether real, personal or mixed; provided, that “Operating Lease” shall not
include (a) oil, gas or mineral leases entered into or assigned to or held by
any Loan Party in the ordinary course of such Loan Party’s business or
(b) obligations in respect of agreements for storage services or the rental or
use of storage facilities with respect to crude oil, condensate, natural gas,
natural gas liquids, refined petroleum products, liquefied petroleum gases, any
blend thereof and Liquid Asphalt Cement.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Revolver Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans, as
the case may be, occurring on such date; (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts, and (c) with
respect to Term Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any prepayments or repayments of Loans occurring
on such date.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA

 

22



--------------------------------------------------------------------------------

and is sponsored or maintained by any Loan Party or any ERISA Affiliate or to
which any Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Permitted Acquisitions” means (a) the acquisition of all or a majority of the
capital stock or other Equity Interest in a Person (exclusive of general partner
interests held by General Partner not in excess of a 1% economic interest and
exclusive of director qualifying shares and other Equity Interests required to
be held by an Affiliate to comply with a requirement of Law) which has been
approved or recommended by the Board of Directors of such Person, including an
acquisition through a merger or consolidation of such Person with or into the
Borrower or any Restricted Subsidiary or (b) any other acquisition of all or a
portion of the business, assets or operations of a Person (whether in a single
transaction or a series of related transactions); provided that (i) prior to and
after giving effect to such acquisition no Default or Event of Default shall
have occurred and be continuing; (ii) all representations and warranties shall
be true and correct as if restated immediately following the consummation of
such acquisition, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except for the purposes of this definition,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer, at the time of such acquisition, to the
most recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (iii) substantially all of such business,
assets and operations so acquired, or of the Person whose capital stock or other
Equity Interest were so acquired, consists of a Permitted Line of Business.

“Permitted Line of Business” means the oil, natural gas, natural gas liquids,
related liquids, and Liquid Asphalt Cement gathering, treating, processing,
manufacturing, terminalling, storage, transporting and marketing operations and
any business that is reasonably related, incidental or ancillary thereto and any
other business or activity that produces “qualifying income” as such term is
defined in Section 7704(d) of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower, or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge and Security Agreement” means each Pledge and Security Agreement, dated
as of the Closing Date, and to be executed and delivered by the Pledgors in
favor of the Administrative Agent, substantially in the form of Exhibit F, as
amended, restated, supplemented or otherwise modified from time to time,
including, without limitation, by any supplement thereto executed and delivered
after the date of this Agreement pursuant to Section 6.12.

“Pledgors” means the Borrower and each of the Persons from time to time parties
to the Pledge Agreement.

 

23



--------------------------------------------------------------------------------

“Real Estate” means, with respect to any Person, such Person’s now or hereafter
owned or leased estates in real property (as applicable), including fees,
leaseholds, and future interests, together with such Person’s now or hereafter
owned or leased interests in the improvements thereon, the fixtures attached
thereto, and the easements appurtenant thereto.

“Register” has the meaning specified in Section 10.06(c).

“Registration Statement” means the Form S-1 Registration Statement filed by the
Borrower with the SEC as Registration No. 333-148755, as amended.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Revolver Borrowing,
Term Borrowing, conversion or continuation of Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Aggregate Revolver Commitments or, if the
commitment of each Revolver Lender to make Revolver Loans and the obligation of
the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Revolver Lenders holding in the aggregate more than 50% of the
Outstanding Amount of all Loans and L/C Obligations (with the aggregate amount
of each Revolver Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolver Lender for
purposes of this definition), and (b) the Outstanding Amount of Term Loans;
provided that (i) the Outstanding Amount of Term Loans or (ii) the Revolver
Commitment of any Defaulting Lender, as applicable, shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer,
secretary or assistant secretary of a Loan Party or the general partner of a
Loan Party if such Loan Party is a limited partnership. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s or any Restricted
Subsidiary’s stockholders, partners or members (or the equivalent Person
thereof), or any option, warrant or other right to acquire such dividend or
other distribution or payment.

 

24



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolver Borrowing” means a borrowing or continuation or conversion of loans
consisting of simultaneous Revolver Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01(a).

“Revolver Commitment” means, with respect to any Revolving Lender, its
obligation to (a) to make Revolver Loans to the Borrower pursuant to
Section 2.01(a), and (b) to purchase participations in L/C Obligations and
(c) to purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth as its
“Aggregate Revolver Commitment” opposite such Revolver Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Revolver Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolver Lender” means any Lender who maintains a Revolver Commitment or has
outstanding Revolver Loans.

“Revolver Loan” has the meaning specified in Section 2.01(a).

“Revolver Required Lenders” means as of any date of determination, Revolver
Lenders having more than 50% of the Aggregate Revolver Commitments or, if the
commitment of each Revolver Lender to make Revolver Loans has been terminated
pursuant to Section 8.02, Revolver Lenders holding in the aggregate more than
50% of the Total Revolver Outstandings; provided that the Revolver Commitment
of, and the portion of the Total Revolver Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Revolver Required Lenders.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the L/C Issuer,
the Swing Line Lender, the Lenders and any Affiliate of a Lender that is owed
Cash Management Obligations or Lender Swap Obligations.

“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, deposit instruments, Guarantees, financing statements, continuation
statements, extension agreements and other agreements or instruments now,
heretofore, or hereafter delivered by any Loan Party to Administrative Agent in
connection with this Agreement or any transaction contemplated hereby

 

25



--------------------------------------------------------------------------------

to secure or Guarantee the payment of any part of the Obligations, the Lender
Swap Obligations, or the Cash Management Obligations or the performance of any
Loan Party’s other duties and obligations under the Loan Documents.

“Security Schedule” means Schedule 3 hereto.

“SemCrude Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of October 18, 2005 among SemCrude, L.P., as US Borrower,
Bank of America, N.A., as Administrative Agent and the other lenders party
thereto.

“SemGroup” means SemGroup, L.P., an Oklahoma limited partnership.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Acquisition” means an acquisition (or series of related acquisitions)
of any Person, property, business or asset by the Borrower or any Restricted
Subsidiary (other than an acquisition from the Borrower or a Restricted
Subsidiary), to the extent not subsequently sold, transferred or otherwise
disposed by the Borrower or such Restricted Subsidiary for an aggregate purchase
price of not less than $30,000,000.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar

 

26



--------------------------------------------------------------------------------

transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
Mark-to-Market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wachovia Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolver Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolver Commitments.

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01(b).

 

27



--------------------------------------------------------------------------------

“Term Commitment” means, with respect to any Term Lender, its obligation to make
a Term Loan to the Borrower pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
as its “Aggregate Term Commitment” opposite such Term Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Term Lenders” means any Lender who maintains a Term Commitment or has
outstanding Term Loans.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Required Lenders” means as of any date of determination, Term Lenders
holding in the aggregate more than 50% of the Total Term Outstandings; provided
that the Outstanding Amount held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Term Required Lenders.

“Terminalling and Storage Agreement” means that certain Terminalling and Storage
Agreement by and between SemMaterials Energy Partners, L.L.C. and SemMaterials,
L.P. dated as of February 20, 2008.

“Terminal Access and Use Agreement” means that certain Terminal Access and Use
Agreement by and between SemMaterials Energy Partners, L.L.C., SemMaterials,
L.P. and K.C. Asphalt, L.L.C. dated as of January 28, 2008.

“Threshold Amount” means $10,000,000.

“Throughput Agreement” means that certain Throughput Agreement by and among the
Borrower and SemGroup and the other parties thereto dated as of July 20, 2007.

“Total Outstandings” means the Total Revolver Outstandings and the Total Term
Outstandings.

“Total Revolver Outstandings” means the aggregate Outstanding Amount of all
Revolver Loans and all L/C Obligations.

“Total Term Outstandings” means the aggregate Outstanding Amount of all Term
Loans.

“Type” means, with respect to a Loan or a portion of a Loan, its character as a
Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Underwriting Agreement” means that certain Underwriting Agreement among the
Borrower, Citigroup Global Markets Inc. and the other parties named therein,
dated as of February 13, 2008.

 

28



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary which Borrower has designated in
writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant to
Section 6.20 and which Borrower has not designated to be a Restricted Subsidiary
pursuant to Section 6.20.

“Unsecured Note Indebtedness” shall have the meaning set forth in
Section 7.03(d).

“Wachovia Bank” means Wachovia Bank, National Association and its successors.

“Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the issued
and outstanding Equity Interests are directly or indirectly (through one or more
Subsidiaries) owned by such Person, excluding any directors’ qualifying shares
if applicable.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

29



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. References to the financial
position or results of operations of the Borrower and its Consolidated
Subsidiaries in respect of periods prior to the date hereof shall include the
financial position or results of operations of the predecessor of the Borrower
and its Consolidated Subsidiaries.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

30



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Subject to the terms and conditions set forth herein, each Revolver Lender
severally agrees to make loans (each such loan, a “Revolver Loan”) to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolver Commitment; provided, however, that after giving effect to any
Revolver Borrowing, (i) the Total Revolver Outstandings shall not exceed the
Aggregate Revolver Commitments and (ii) the aggregate Outstanding Amount of the
Revolver Loans of any Revolver Lender, plus such Revolver Lender’s Applicable
Revolver Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolver Lender’s Applicable Revolver Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Revolver Commitment. Within
the limits of each Lender’s Revolver Commitment, and subject to the other terms
and conditions hereof, the Borrower’s ability to obtain Revolver Loans shall be
fully revolving, and accordingly the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolver Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

(b) Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a term loan (each, a “Term Loan”) to the Borrower on
the Closing Date (or on any Increase Effective Date with respect to increases in
the Term Commitments pursuant to Section 2.14), in an aggregate amount not to
exceed such Term Lender’s Term Commitment; provided, however, that after giving
effect thereto, the Total Term Outstandings shall not exceed the Aggregate Term
Commitments. No portion of any Term Loan that has been repaid may be reborrowed.
The Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
noon (i) one business day prior to the Term Borrowing, (ii) three Business Days
prior to the requested date of any Revolver Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (iii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
noon four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give

 

31



--------------------------------------------------------------------------------

prompt notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than noon, three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of General Partner, in its capacity as the sole
general partner of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof or in the amount of
the unused Commitments of all the Lenders. Except as provided in
Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be in
a principal amount of $200,000 or a whole multiple of $50,000 in excess thereof
or in the amount of the unused Commitments of all the Lenders. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolver Borrowing, a Term Borrowing, a conversion of Revolver
Loans from one Type to the other, a conversion of Term Loans from one Type to
the other or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Revolver Lender of the amount of its Applicable Revolver Percentage
and each Term Lender of its Applicable Term Percentage of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial Term
Borrowing, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wachovia Bank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.

 

32



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Wachovia Bank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolver Borrowings, all conversions of Revolver
Loans from one Type to the other, and all continuations of Revolver Loans as the
same Type, there shall not be more than ten Eurodollar Rate Loans with respect
to Revolver Borrowings outstanding at any time. After giving effect to all Term
Borrowings, all conversions of Term Loans from one Type to the other, and all
continuations of Term Loans as the same Type, there shall not be more than ten
Eurodollar Rate Loans with respect to Term Borrowings outstanding at any time.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein: (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolver Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit upon the request of the Borrower for the account of the
Borrower or any Restricted Subsidiary, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; (B) the Revolver Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or any
Restricted Subsidiary and any drawings thereunder; provided that, after taking
such Letter of Credit into account, (x) the Total Revolver Outstandings shall
not exceed the Aggregate Revolver Commitments, (y) the aggregate Outstanding
Amount of the Revolver Loans of any Revolver Lender, plus such Revolver Lender’s
Applicable Revolver Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolver Lender’s Applicable Revolver Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolver
Commitment and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions

 

33



--------------------------------------------------------------------------------

hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit for the account of the Borrower or any Restricted Subsidiary
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if the expiry date of
such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Revolver Lenders have approved such expiry date.
The L/C Issuer shall not be under any obligation to issue any Letter of Credit,
unless (A) such Letter of Credit expires on or prior to 365 days after the date
of issuance, is in a face amount, in the aggregate with all other Letters of
Credit outstanding at any one time under this clause (A), that does not to
exceed the Letter of Credit Sublimit, is used to secure or assure the
performance of surety bonds, performance bonds, statutory obligations and other
obligations of a like nature incurred in the ordinary course of business of the
Borrower or any of its Subsidiaries or other general corporate purposes of
Borrower or any of its Subsidiaries and is in such form as shall be acceptable
to Administrative Agent and L/C Issuer in their sole and absolute discretion and
(B) such Letter of Credit is in such other form, terms and purposes as shall be
acceptable to Administrative Agent and L/C Issuer in their sole and absolute
discretion.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

 

34



--------------------------------------------------------------------------------

(F) a default of any Revolver Lender’s obligations to fund under Section 2.03(c)
exists or any Revolver Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Revolver Lender to eliminate the L/C Issuer’s risk with respect
to such Revolver Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolver Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower for the account of the Borrower or any Restricted
Subsidiary, as the case may be, delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of General Partner,
in its capacity as the sole general partner of the Borrower, making such
request. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than noon at least one Business Day (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer

 

35



--------------------------------------------------------------------------------

may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolver Lender, the Administrative Agent or the Borrower or any
Restricted Subsidiary, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Restricted Subsidiary, as the case may be, or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of such Letter of Credit, each Revolver Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, severally purchase from the
L/C Issuer a risk participation in all Letters of Credit issued for the account
of the Borrower or any Restricted Subsidiary and any drawings thereunder in an
amount equal to the product of such Revolver Lender’s Applicable Revolver
Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit issued for the
account of the Borrower or any Restricted Subsidiary of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolver Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolver Lender’s Applicable Revolver Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolver Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative

 

36



--------------------------------------------------------------------------------

Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Revolver Lender shall make funds available to the Administrative Agent
for the account of the L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolver Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(v), each Revolver Lender that so makes funds available shall be
deemed to have made a Revolver Loan which is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolver Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(iv) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03(c).

(iv) Until each Revolver Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Revolver Lender’s Applicable
Revolver Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Revolver Lender’s obligation to make Revolver Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolver Lender’s obligation to make Revolver Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolver Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolver Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolver

 

37



--------------------------------------------------------------------------------

Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Revolver
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolver Lender’s Revolver Loan included in the
relevant Revolver Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolver Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolver Lender such Revolver Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolver Lender its Applicable Revolver Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolver Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolver
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolver Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolver Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolver
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement regardless of any
circumstances, including any of the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Restricted Subsidiary may have at any time against any
beneficiary

 

38



--------------------------------------------------------------------------------

or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Restricted Subsidiary.

The Borrower or the applicable Restricted Subsidiary that is the account party
thereon, as the case may be, shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s or such Restricted Subsidiary’s
instructions or other irregularity, the Borrower or such Restricted Subsidiary
will immediately notify the L/C Issuer. The Borrower and any such Restricted
Subsidiary shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolver Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolver Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolver Lenders or the Required
Revolver Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower and each Loan Party
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower or
a Loan Party, as the case may be, pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of the

 

39



--------------------------------------------------------------------------------

L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower or a Loan Party, as the case may be, may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower or a Loan Party, as the case may be, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower or such Loan Party, as the case may be, which the
Borrower or such Loan Party proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer shall deliver to the
Borrower or a Restricted Subsidiary, as the case may be, copies of any documents
purporting to assign or transfer a Letter of Credit issued for the account of
the Borrower or such Restricted Subsidiary. The failure of L/C Issuer to deliver
such documents will not relieve the Borrower or any Restricted Subsidiary of its
obligations hereunder.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing and the conditions set
forth in Section 4.02 to a Borrowing cannot be met, or (ii) if, as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Revolver Lenders, as Collateral
for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Revolver
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Revolver Lenders, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Wachovia Bank
and may be invested in Cash Equivalents. If at any time during which Cash
Collateral is required to be maintained in respect of L/C Obligations, the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and

 

40



--------------------------------------------------------------------------------

claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer. To the extent that the amount of
any Cash Collateral exceeds the then Outstanding Amount of L/C Obligations and
so long as no Event of Default has occurred and is continuing, the excess shall
be refunded to the Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower, when a Letter of Credit is issued, (i) the Borrower may
specify that either the rules of the ISP or the rules of the Uniform Customs and
Practice for Documentary Credits (“UCP”), as most recently published by the
International Chamber of Commerce at the time of issuance, apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolver Percentage of the
Outstanding Amount of Revolver Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolver Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolver Outstandings shall not exceed the Aggregate Revolver Commitments,
and (ii) the aggregate Outstanding Amount of the Revolver Loans of any Revolver
Lender, plus such Lender’s Revolver Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolver Lender’s Applicable Percentage
of the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolver Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolver Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Revolver Percentage times the amount of such Swing Line Loan.

 

41



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of General Partner, in its capacity as the sole general partner of the
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolver Lender make a
Base Rate Loan in an amount equal to such Lender’s Applicable Revolver
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolver Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolver Lender shall make an amount equal to its
Applicable Revolver Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolver Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

42



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolver Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolver Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Revolver Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Revolver Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Revolver Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolver Lender’s Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolver Lender’s obligation to make Revolver Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolver Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolver Lender’s obligation to make Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolver Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolver Lender its Applicable Revolver Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

43



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolver Lender shall pay to the Swing Line Lender its
Applicable Revolver Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolver Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolver Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Revolver
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolver Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans made to it in whole or in part,
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than noon: (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof or, if less, the Outstanding Amount of such Loans; (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
whether such notice relates to Revolver Loans or Term Loans and the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and the amount of such Lender’s Applicable Revolver Percentage or
Applicable Term Percentage, as applicable, of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in

 

44



--------------------------------------------------------------------------------

whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000 or, if less, the entire principal
amount of Swing Line Loans then outstanding. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(c) If for any reason the Outstanding Amount of all Revolver Loans at any time
exceeds the Aggregate Revolver Commitments of all the Revolver Lenders then in
effect, the Borrower shall within one Business Day following demand by the
Administrative Agent prepay the Revolver Loans in an aggregate amount equal to
such excess.

(d) Any Net Cash Proceeds that are Excess Sale Proceeds shall be immediately
applied as a mandatory prepayment on the Loans.

(e) Any Extraordinary Receipts shall be immediately applied as a mandatory
prepayment on the Loans; provided, however, that prepayments under this
Section 2.05(e) shall not be required until the aggregate amount of unapplied
Extraordinary Receipts exceeds $2,000,000.

(f) Each prepayment of the Loans under Section 2.05(d) or (e) shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid,
together with any additional amounts required pursuant to Section 3.05. Any
principal or interest prepaid pursuant to this Section shall be in addition to,
and not in lieu of, all payments otherwise required to be paid under the Loan
Documents at the time of such prepayment. Each such prepayment shall be applied
to the Loans of the Lenders in accordance with their respective Applicable
Percentage.

(g) Each prepayment under Section 2.05(d) or (e) shall be applied ratably as
follows: (i) first to prepay the Outstanding Amount of the Loans (ratably among
the Outstanding Amount of Term Loans and the Outstanding Amount of Revolver
Loans at the time of prepayment) and (ii) second, to repay the Outstanding
Amount of the Swing Line Loans.

(h) Any net cash proceeds of an offering of Equity Interests of the Borrower
(other than an offering of Equity Interests for the express purpose of financing
(i) a Specified Acquisition (including, without limitation, the Acquisition) or
(ii) a Permitted MLP Asset Transfer (as defined in the SemCrude Credit
Agreement)) shall be applied as a mandatory prepayment of the Term Loan at any
time when the Consolidated Leverage Ratio (after giving effect to any such
prepayment) exceeds 4.25 to 1.00.

2.06 Termination or Reduction of Revolver Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Revolver
Commitments, or from time to time permanently reduce the Aggregate Revolver
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than noon three Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an

 

45



--------------------------------------------------------------------------------

aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate Revolver
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings of Revolver Loans would exceed the Aggregate
Revolver Commitments of all the Lenders and (iv) if, after giving effect to any
reduction of the Aggregate Revolver Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolver
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Revolver Lenders of
any such notice of termination or reduction of the Aggregate Revolver
Commitments. Any reduction of the Aggregate Revolver Commitments shall be
applied to the Revolver Commitment of each Revolver Lender according to its
Applicable Revolver Percentage. All fees accrued up to the effective date of any
termination of the Aggregate Revolver Commitments shall be paid on the effective
date of such termination. Notwithstanding anything in this Section 2.06 to the
contrary, the Borrower may rescind any notice of termination in full of the
Aggregate Revolver Commitments of all the Lenders under this Section 2.06 not
later than 1:00 p.m. on the Business Day before such termination was scheduled
to take place if such termination would have resulted from a refinancing of the
Revolver Loans, which financing shall not be consummated or shall otherwise be
delayed.

2.07 Repayment of Loans. The Borrower shall repay on the Maturity Date the
aggregate principal amount of each of the Revolver Loans and the Term Loans
outstanding on such date. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate with respect to Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether an installment, at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

46



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
Insolvency Proceeding. The covenant to pay interest at the rates provided
hereunder shall not merge in any judgment relating to the Obligations.

2.09 Fees.

(a) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
issued for the account of the Borrower or a Restricted Subsidiary, as the case
may be, equal to the Applicable Rate with respect to Eurodollar Rate Loans times
the daily amount available to be drawn under such Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable within fifteen (15) days of the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Administrative Agent or the Required
Lenders, while any Obligation bears interest at the Default Rate pursuant to
Section 2.08(b), all Letter of Credit Fees shall accrue at the Default Rate.

(b) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit issued for the account of the Borrower
or a Restricted Subsidiary, as the case may be, equal to the greater of (i) $150
or (ii) one-eighth percent (0.125%) per annum, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable within fifteen (15) days of
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall

 

47



--------------------------------------------------------------------------------

pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
within fifteen (15) days after demand therefore and are nonrefundable.

(c) Administrative Agent’s Fees. In addition to all other amounts due to
Administrative Agent under the Loan Documents, the Borrower will pay fees to
Administrative Agent as described in the Fee Letter.

(d) Commitment Fees. The Borrower shall pay to the Administrative Agent for the
account of each Revolver Lender in accordance with its Applicable Revolver
Percentage, a commitment fee equal to the Applicable Rate with respect to
Commitment Fees times the actual daily amount by which the Aggregate Revolver
Commitments of all the Revolver Lenders exceed the Outstanding Amount of
Revolver Loans and L/C Obligations (but excluding, for the avoidance of doubt,
the Swing Line Loans). The commitment fees shall accrue at all times during the
Availability Period including at any time during which one or more of the
conditions in Article IV are not met, and shall be due and payable quarterly in
arrears within fifteen (15) days of the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date. The commitment fees shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(e) Other Fees.

(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Wachovia Bank’s “prime rate” shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

48



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the Lenders, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, Swing Line Lender, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, Swing Line Lender, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.08(b) or 2.09(a) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business in accordance with its usual practice. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolver Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

49



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; except that this
sentence shall not apply to the Maturity Date.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing and (B) in the case of a payment to be made by the Borrower, the
Applicable Rate with respect to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

50



--------------------------------------------------------------------------------

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans,
participations and repayment obligations and accrued interest thereon or fees
with respect thereto greater than its Applicable Percentage thereof as provided
herein, then the Lender

 

51



--------------------------------------------------------------------------------

receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest;

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Restricted Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Increase in Commitments.

(a) Request for Increase. Provided no Default has occurred and is continuing,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time request an increase in the
Aggregate Revolver Commitments, the Aggregate Term Commitments, or an increase
in both the Aggregate Revolver Commitments and the Aggregate Term Commitments of
the Lenders; provided that (i) any such request for an increase in either the
Revolver Commitments or the Term Commitments shall be in a minimum amount of
$5,000,000, and (ii) after giving effect to such increase in either the
Aggregate Revolver Commitments or Aggregate Term Commitments, or both, the
Aggregate Commitments do not exceed $750,000,000. At the time of sending such
notice, the Borrower may request all or part of such increase from the Lenders
and, if it does so, shall specify (in consultation with the Administrative
Agent) the time period within which each Revolver Lender who desires to commit
to such increase is requested to respond.

(b) Lender Elections to Increase. Each Lender may notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolver
Commitment or Term Commitment, as applicable, and, if so, whether by an amount
equal to, greater than, or less than its Applicable Revolver Percentage or
Applicable Term Percentage, as applicable, of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.

 

52



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel. It shall not be a condition to obtaining an increase in the Aggregate
Commitments that the full amount of such increase requested by the Borrower be
approved by the Lenders or any additional Eligible Assignees. If less than the
full amount of the increase requested by the Borrower is approved by the Lenders
and any additional Eligible Assignee, the Borrower may, at its option, accept
the amount of the increase so approved, or the Borrower may withdraw its request
for such increase, in which case the Borrower shall be deemed not to have made a
request for such increase.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final amount and allocation of such increase and
the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrower
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Revolver
Percentages or Applicable Term Percentages arising from any nonratable increase
in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

53



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased (and in the case of
interest, the amount of interest shall be increased) as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced

 

54



--------------------------------------------------------------------------------

rate of withholding. In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a credit
for, or refund of, any Taxes or Other Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section, it shall pay to the Borrower an amount equal
to such credit or refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such credit or refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is denied the
credit by, or required to repay such refund to, such

 

55



--------------------------------------------------------------------------------

Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

 

56



--------------------------------------------------------------------------------

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer

 

57



--------------------------------------------------------------------------------

pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

58



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender delivers to the Borrower a notice pursuant to
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO THIS AGREEMENT AND CREDIT EXTENSIONS

4.01 Conditions of Agreement. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) the Pledge and Security Agreement duly executed by each Loan Party;
together with:

 

59



--------------------------------------------------------------------------------

(A) certificates, if any, representing the Pledged Shares referred to in the
Pledge and Security Agreement accompanied by undated stock powers executed in
blank,

(B) proper Financing Statements in form appropriate for filing under the UCC of
all jurisdictions that the Administrative Agent may deem necessary in order to
perfect the Liens created under the Pledge and Security Agreement, covering the
Collateral described in the Pledge and Security Agreement,

(C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Pledge and Security Agreement that the Administrative
Agent may deem necessary in order to perfect the Liens created thereby, and

(E) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Pledge
and Security Agreement and confirm the release of any other Liens or Guarantees
outstanding prior to the Closing Date have been taken;

(iv) deeds of trust, mortgages, leasehold deeds of trust and leasehold
mortgages, reasonably satisfactory to the Administrative Agent and its counsel
and covering substantially all of the real property operating assets and
fixtures of the Borrower and its Subsidiaries owned on the Closing Date
(together with each other mortgage delivered pursuant to Section 6.13, in each
case as amended, the “Mortgages”), duly executed by the appropriate Loan Party,
together with:

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been or will be paid upon recording, and

(B) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

60



--------------------------------------------------------------------------------

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;

(vii) the favorable opinions of Hall, Estill, Hardwick, Gable, Golden & Nelson,
P.C., counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, as to such matters as the Administrative Agent or the Required
Lenders may reasonably request;

(viii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(ix) the Initial Financial Statements;

(x) certificates or binders evidencing Loan Parties’ insurance in effect on the
date hereof naming the Administrative Agent as loss payee and additional
insured;

(xi) a certificate signed by a Responsible Officer of General Partner, in its
capacity as the sole general partner of the Borrower, certifying (A) that all
representations and warranties set forth in the Loan Documents are true and
correct and that the conditions specified in this Section 4.01 have been
satisfied; and (B) that there has been no event or circumstance since
September 30, 2007 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and attaching
copies of the actual and pro forma financial statements contained in the
Registration Statement together with financial projections of the Borrower and
its Consolidated Subsidiaries on a quarterly basis for the first fiscal year
after the Closing Date and on an annual basis for each fiscal year thereafter
until the fiscal year ending December 31, 2012;

(xii) a certificate from the Responsible Officer of General Partner, in its
capacity as the sole general partner of the Borrower, in substantially the form
of Exhibit G hereto, attesting to the Solvency of each Loan Party before and
after giving effect to the transactions contemplated by this Agreement and in
the Registration Statement;

(xiii) a copy of (i) each Acquisition Document, (ii) the Omnibus Agreement,
(iii) the Terminalling and Storage Agreement, (iv) the Terminal Access and Use
Agreement and (v) each other material contract to which the Borrower or its
Subsidiaries are parties, duly executed and delivered by each party thereto
certified to be true and correct by a Responsible Officer of General Partner, in
its capacity as the sole general partner of the Borrower; and

 

61



--------------------------------------------------------------------------------

(xiv) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Wachovia Capital Markets, LLC shall have received a copy of the opinion
prepared by Duff & Phelps, LLC regarding the fairness, from a financial point of
view, to the Borrower of the consideration to be paid by the Borrower in the
Acquisition, which opinion is addressed to and may only be relied upon by the
conflicts committee of the Board of Directors of the general partner of the
Borrower and no other party.

(d) The pro forma capital and ownership structure and the shareholding
arrangements (if any) of the Borrower and its Subsidiaries (and all agreements
relating thereto) shall be reasonably satisfactory to the Administrative Agent.

(e) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(f) (i) The Borrower has received all governmental, shareholder and third party
consents and approvals necessary to consummate the Acquisition, which consents
and approvals are in full force and effect, (ii) no order, decree, judgment,
ruling or injunction exists which restrains the consummation of the Acquisition
or the transactions contemplated by this Agreement, and (iii) there is no
pending, or to the knowledge of the Borrower, threatened, action, suit,
investigation or proceeding that could reasonably be expected to impose
materially adverse conditions, or which could reasonably be expected to have a
material adversely effect upon the ability of the Borrower to consummate the
Acquisition.

(g) The Administrative Agent shall not have become aware of any material
information or other matter that, when taken as a whole, is inconsistent in a
material and adverse manner with any previous due diligence, information or
matter (including any financial information or projections previously delivered
to the Administrative Agent).

(h) The Borrower shall have received proceeds of not less than $125,000,000 from
the offering of Equity Interests described in the Registration Statement.

(i) The Acquisition shall have been consummated (other than the initial
Borrowings under this Agreement).

(j) The Closing Date shall have occurred on or before March 31, 2008.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be

 

62



--------------------------------------------------------------------------------

satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) No Material Adverse Effect shall have occurred, and no event or circumstance
shall have occurred that could reasonably be expected to cause a Material
Adverse Effect, relating to any Loan Party’s Consolidated financial condition or
businesses since the date of the date of the most recent financial statements
delivered pursuant to Section 4.01(a)(ix) or Section 6.01, as applicable.

(d) The making of such Loan or the issuance of such Letter of Credit shall not
be prohibited by any Law and shall not subject any Lender or any LC Issuer to
any penalty or other onerous condition under or pursuant to any such Law.

(e) Each Loan Party shall be Solvent.

(f) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) through (f) have been
satisfied on and as of the date of the applicable Credit Extension.

 

63



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed, as
applicable, and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws
(excluding Environmental Laws that are the subject of Section 5.09, federal,
state and local income tax Laws that are the subject of Section 5.11 and ERISA
that is the subject of Section 5.12); except in each case referred to in clause
(b)(i), (c) or (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document (when delivered hereunder) to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than Liens
created under the Loan Documents), or require any payment to be made under
(i) any Contractual Obligation (other than the Loan Documents) to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Restricted Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Loan Party is in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the Security
Documents, except for (i) filings necessary to perfect and maintain the
perfection of the Liens on the Collateral granted by the Loan Parties in favor
of the Lenders, (ii) the authorizations, approvals, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and (iii) those approvals, consents, exemptions, authorizations or other
action, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

64



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the predecessor of the Borrower and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
predecessor of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness that
would be required to be disclosed in Consolidated financial statements of
Borrower or the footnotes thereto prepared in accordance with GAAP.

(b) The unaudited pro forma Consolidated financial statements of the Borrower
and its Consolidated Subsidiaries as of September 30, 2007, and the related pro
forma Consolidated statements of operation, changes in division equity and cash
flows for such period of the predecessor business of the Borrower and its
Subsidiaries, including the notes thereto (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. As of the Closing Date, all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Consolidated Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness, are
disclosed in the Initial Financial Statements.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, against the Borrower or any Subsidiary or against any of
their properties or revenues, or that is contemplated by the Borrower or any
Subsidiary against any other Person, that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07 No Default. Except as shown in the Audited Financial Statements or
disclosed in Schedule 5.07, neither the Borrower nor any Restricted Subsidiary
is subject to or restricted by any Contractual Obligation which could reasonably
be expected to have a Material Adverse Effect. Neither the Borrower nor any
Restricted Subsidiary is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

65



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens. The Borrower and each Restricted Subsidiary
has (or on the Closing Date, will have) (i) defensible fee simple title to or
valid leasehold interests in all of its real property, including, without
limitation, the Real Estate (all such real property and the nature of the
Borrower’s or any of its Restricted Subsidiary’s interest therein is disclosed
on Schedule 5.22, as it may be updated from time to time) and (ii) defensible
title to all of its other property (including without limitation, all real and
other property in each case as reflected in the financial statements delivered
to the Administrative Agent hereunder), other than properties disposed of in the
ordinary course of business or in any manner otherwise permitted under this
Agreement since the date of the most recent audited consolidated balance sheet
of the Borrower and its Subsidiaries, and in each case subject to no Liens other
than Liens permitted under Section 7.01 and such other defects in title as are
minor in nature and such defects do not constitute a Lien that secures
Indebtedness and do not have or would reasonably be expected to cause a Material
Adverse Effect on the ability of the Administrative Agent to exercise rights,
powers and remedies with respect to the Collateral. Each of the Borrower and the
Restricted Subsidiaries enjoy peaceful and undisturbed possession of all its
real property, including, without limitation, the Real Estate, except for minor
matters that do not have or would reasonably be expected to cause a Material
Adverse Effect on the ability of the Administrative Agent to exercise rights,
powers and remedies with respect to the Collateral, and there is no pending or,
to the best of their knowledge, threatened condemnation proceeding relating to
any such real property. No material default exists under (i) any lease on any
property on which a Mortgage is granted, or (ii) any other lease, to the extent
such default would reasonably be expected to have a Material Adverse Effect. All
of the structures and other tangible assets owned, leased or used by the
Borrower or any Restricted Subsidiary in the conduct of their respective
businesses are (a) insured to the extent and in a manner required by
Section 6.07, (b) structurally sound with no known defects which have or could
reasonably be expected to have a Material Adverse Effect, (c) in good operating
condition and repair, subject to ordinary wear and tear and except to the extent
failure could not reasonably be expected to have a Material Adverse Effect,
(d) not in need of maintenance or repair except for ordinary, routine
maintenance and repair the cost of which is immaterial and except to the extent
failure to so maintain and repair could not reasonably be expected to have a
Material Adverse Effect, (e) sufficient for the operation of the businesses of
the Borrower and the Restricted Subsidiaries as currently conducted, except to
the extent failure to be so sufficient could not reasonably be expected to have
a Material Adverse Effect and (f) in conformity with all applicable laws,
ordinances, orders, regulations and other requirements (excluding Environmental
Laws that are the subject of Section 5.09, federal, state and local income tax
Laws that are the subject of Section 5.11 and ERISA that is the subject of
Section 5.12) relating thereto, except where the failure to conform could not
reasonably be expected to have a Material Adverse Effect.

5.09 Environmental Compliance. The Borrower and each Subsidiary conducts in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on its respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

5.10 Insurance. The properties of the Borrower and each Subsidiary are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower or any Subsidiary, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or applicable
Subsidiary operates.

5.11 Taxes. The Borrower and each Restricted Subsidiary has filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Restricted Subsidiary thereof that would,
if made, have a Material Adverse Effect. Neither the Borrower nor any Restricted
Subsidiary is party to any tax sharing agreement other than as provided in the
Borrower’s Partnership Agreement.

5.12 ERISA Compliance.

(a) On the Closing Date, the Borrower has no Plans. Each Plan from time to time
in effect shall be in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Each Loan Party and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA.

5.13 Subsidiaries; Equity Interests. The Borrower has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13 or disclosed in
writing to the

 

67



--------------------------------------------------------------------------------

Administrative Agent, L/C Issuer and the Lenders, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by the Borrower or a Subsidiary in the amounts
specified on Part (a) of Schedule 5.13 or disclosed in writing to the
Administrative Agent, L/C Issuer and the Lenders free and clear of all Liens
other than the Liens created pursuant to the Loan Documents. The Borrower has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13 or disclosed in writing to
the Administrative Agent, L/C Issuer and the Lenders. All of the outstanding
Equity Interests in the Borrower have been validly issued, are fully paid and
nonassessable.

5.14 Governmental Regulation. No Loan Party is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. No
Loan Party nor any Person Controlling any Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
Neither the Borrower nor any Subsidiary or Affiliate of the Borrower is
(i) named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or
(ii) (A) an agency of the government of a country, (B) an organization
controlled by a country, or (C) a person resident in a country that is subject
to a sanctions program identified on the list maintained by the U.S. Department
of the Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the proceeds from the loan will not be used to fund
any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.

5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Restricted Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time.

5.16 Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws (except
for Environmental Laws that are the subject of Section 5.09, federal and state
income tax Laws that are the subject of Section 5.11 and ERISA that is the
subject of Section 5.12) and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by

 

68



--------------------------------------------------------------------------------

appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. The Borrower and each Restricted
Subsidiary party owns, or possesses the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the best knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Restricted Subsidiary infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.18 Labor Disputes and Acts of God. Neither the business nor the properties of
the Borrower or any Restricted Subsidiary has been affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), which could reasonably be expected to
have a Material Adverse Effect.

5.19 Names and Places of Business. No Loan Party has, during the preceding five
years, had, been known by, or used any other trade or fictitious name, except as
disclosed in Schedule 5.19 or otherwise disclosed in writing to the
Administrative Agent, L/C Issuer and the Lenders. Except as otherwise indicated
in Schedule 5.19 or otherwise disclosed in writing to the Administrative Agent,
L/C Issuer and the Lenders, the chief executive office and principal place of
business of each Loan Party (a) are located at the address of the Borrower set
out in Schedule 10.02; (b) with respect to all Loan Parties, have been located
at the address of the Borrower set out in Section 10.02 since the dates of
initial formation of such Loan Parties. Except as indicated in Schedule 5.19 or
otherwise disclosed in writing to the Administrative Agent, no Loan Party has
any other office or place of business.

5.20 Solvency. Upon giving effect to the execution of this Agreement and the
other Loan Documents by each Loan Party and the consummation of the transactions
contemplated hereby and thereby and the Acquisition, (a) each Loan Party will be
solvent (as such term is used in applicable bankruptcy, liquidation,
receivership, insolvency or similar Laws), and the sum of such Loan Party’s
absolute and contingent liabilities, including the Obligations or Guarantees
thereof, shall not exceed the fair market value of such Loan Party’s assets, and
(b) each Loan Party’s capital should be adequate for the businesses in which
such Loan Party is engaged and intends to be engaged. No Loan Party has incurred
(whether under the Loan Documents or otherwise), nor does any Loan Party intend
to incur or believe that it will incur, debts which will be beyond its ability
to pay as such debts mature.

5.21 Real Property. Except as otherwise disclosed in writing to the
Administrative Agent, set forth on Schedule 5.21 hereto is a complete and
accurate list of all real property owned as of the Closing Date (or the date of
the most recently requested update to Schedule

 

69



--------------------------------------------------------------------------------

5.21) by the Borrower or any of its Restricted Subsidiaries (other than
injection stations), showing as of the date hereof the street address, county or
other relevant jurisdiction, state, the legal description thereof, and the
record owner. The Borrower and each Restricted Subsidiary has good, marketable
and insurable fee simple title to such real property, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents. Set forth on
Schedule 5.21 hereto or disclosed in writing to Administrative Agent, L/C Issuer
and the Lenders is a complete and accurate list of all leases of real property
(other than injection stations) under which the Borrower or any of its
Restricted Subsidiaries is the lessee as of the Closing Date (or the date of the
most recently requested update to Schedule 5.21), showing as of the date hereof
the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof. Each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms. The Borrower shall provide updates to Schedule 5.21
upon the reasonable request of Administrative Agent.

5.22 Security Documents. The provisions of the Security Documents are effective
to create in favor of the Administrative Agent for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject to Liens
permitted by Section 7.01) on all right, title and interest of the respective
Loan Parties in the Collateral described therein. Except for filings completed
prior to the Closing Date and as contemplated hereby and by the Loan Documents
from time to time, no filing or other action will be necessary to perfect or
protect such Liens.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Restricted
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended December 31,
2007), a Consolidated and, in the event that the Borrower designates any
Subsidiary as an Unrestricted Subsidiary, a consolidating balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
Consolidated and consolidating, if any, statements of income or operations,
partners’ capital and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, any such consolidating
statements to be for the Borrower and its Restricted Subsidiaries on a combined
basis and the Borrower’s Unrestricted Subsidiaries on a combined basis and such
Consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

70



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended June 30, 2007), a Consolidated and, in
the event that the Borrower designates any Subsidiary as an Unrestricted
Subsidiary, a consolidating balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related Consolidated and
consolidating, if any, statements of income or operations, partners’ capital and
cash flows for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, any such consolidating statements to be for
the Borrower and its Restricted Subsidiaries on a combined basis and the
Borrower’s Unrestricted Subsidiaries on a combined basis and such Consolidated
statements to be certified by a Responsible Officer of General Partner, in its
capacity as the sole general partner of the Borrower, as fairly presenting the
financial condition, results of operations, partners’ capital and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of General Partner, in its capacity as the sole general
partner of the Borrower, and stating that such officer has caused this Agreement
to be reviewed and has no knowledge of any Default in the performance or
observance of any of the provisions of this Agreement, during, or at the end of,
as applicable, such fiscal year or fiscal quarter, or, if such officer has such
knowledge, specifying each Default and the nature thereof, showing compliance by
the Borrower as of the date of such statement with the financial covenants set
forth in Article VII, and calculations for such financial covenants shall be
included, and the other applicable covenants set forth in Exhibit C;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or other governing body or the audit committee of the
board of directors or such other governing body) of any Loan Party by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or communication sent to the
limited partners of the Borrower, and copies of all material annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

71



--------------------------------------------------------------------------------

(d) promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any Subsidiary, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of the
Borrower or any Subsidiary;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(f) within five Business Days after (i) a Responsible Officer’s receipt of any
written notice of any violation by the Borrower or any Restricted Subsidiary of
any Environmental Law, (ii) a Responsible Officer’s obtaining knowledge that any
Governmental Authority has asserted that the Borrower or any Restricted
Subsidiary is not in compliance with any Environmental Law or that any
Governmental Authority is investigating the Borrower’s or any Restricted
Subsidiary’s compliance therewith, (iii) a Responsible Officer’s receipt of any
written notice from any Governmental Authority or other Person or otherwise
obtaining knowledge that the Borrower or any Restricted Subsidiary is or may be
liable to any Person as a result of the Release or threatened Release of any
Contaminant or that the Borrower or any Restricted Subsidiary is subject to
investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to the Release or threatened Release of any
Contaminant, or (iv) a Responsible Officer’s receipt of any written notice of
the imposition of any Environmental Lien against any property of the Borrower or
any Restricted Subsidiary which, in any event under clause (i), (ii), (iii) or
(iv) preceding, could reasonably be expected to result in, or has resulted in,
liability, either individually or in the aggregate, in excess of $10,000,000 or
otherwise could reasonably be expected to have, or has resulted in, a Material
Adverse Effect, copies of such notice or a written notice setting forth the
matters in (ii) above;

(g) not less than 3 Business Days prior to any change in any Loan Party’s
(i) name as it appears in the jurisdiction of its formation, incorporation, or
organization, (ii) type of entity, or (iii) organizational identification
number, written notice thereof;

(h) upon the Administrative Agent’s request, or, in the event that such filing
reflects a significant material adverse change with respect to the matters
covered thereby, within three Business Days after the filing thereof with the
PBGC, the DOL, or the IRS, as applicable, copies of the following: (i) each
annual report (form 5500 series), including Schedule B thereto, filed with the
PBGC, the DOL, or the IRS with respect to each Plan; (ii) a copy of each funding
waiver request filed with the PBGC, the DOL, or the IRS with respect to any Plan
and all communications received by any Loan Party or any ERISA Affiliate from
the PBGC, the DOL, or the IRS with respect to such request; and (iii) a copy of
each other filing or notice filed with the PBGC, the DOL, or the IRS, with
respect to each Plan by any Loan Party or any ERISA Affiliate;

(i) as soon as available, but in any event within 90 days after the end of each
fiscal year, a business and financial plan for the Borrower (in form reasonably
satisfactory to Administrative Agent and based on assumptions believed to be
reasonable in light of the

 

72



--------------------------------------------------------------------------------

circumstances at the time when made), prepared or caused to be prepared by a
Responsible Officer of General Partner, in its capacity as the sole general
partner of the Borrower, setting forth for the then calendar year, financial
projections, budgets and hedging schedules for the Borrower and its Consolidated
Subsidiaries;

(j) concurrently with the annual renewal of the Borrower’s or any Restricted
Subsidiary’s insurance policies or insurance policies maintained on behalf of
the Borrower or any Restricted Subsidiary, the Borrower or such Restricted
Subsidiary shall at their own cost and expense, if requested by the
Administrative Agent in writing, cause a certificate or report to be issued by
the Administrative Agent’s professional insurance consultants or other insurance
consultants satisfactory to the Administrative Agent certifying that the
Borrower’s or Restricted Subsidiary’s insurance for the next succeeding year
after such renewal (or for such longer period for which such insurance is in
effect) complies with the provisions of this Agreement and the Security
Documents;

(k) not less than one Business Day prior to, and as a condition to, (i) the
making of a Material Acquisition or Disposition, (ii) the commencement of any
Material Project, (iii) the designation of any Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary (including at the time of formation or
acquisition of such Subsidiary) or (iv) the incurrence of any Indebtedness
permitted under Section 7.03(d) a certificate from a Responsible Officer of
General Partner, in its capacity as the sole general partner of the Borrower,
demonstrating compliance or pro forma compliance, as the case may be, with the
provisions of Section 7.16 and Section 7.17 and containing calculations in such
detail as may be reasonably required by the Administrative Agent;

(l) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that the Administrative Agent, the Syndication
Agent and/or the Arrangers will make available to the Lenders and the L/C Issuer
informational materials, marketing materials and presentations provided by or on
behalf of the Borrower hereunder (the “Borrower Materials”) by posting on
SyndTrak Online or by other comparable electronic means (collectively, the
“Platform”). The Borrower hereby (i) agrees to designate Borrower Materials
(A) that are either available to the public or not material with respect to the
Borrower and its subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(B) that are not Public Information as “Private Information” (it being
understood that all Borrower Materials not marked “Public Information” shall be
deemed to be “Private Information” whether or not so designated) and
(ii) acknowledges that certain of the Lenders may identify themselves as “public
lenders” for the purpose of compliance with securities laws, and may choose not
to receive Private Information

 

73



--------------------------------------------------------------------------------

and certain of the Lenders who determine that they are permitted for purpose of
compliance with securities laws to receive Private Information, and who have
identified themselves as such, may access Private Information.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any change in the fiscal year of the Borrower or any Subsidiary or of any
material change in accounting policies or financial reporting practices by the
Borrower or any Subsidiary; and

(e) of the occurrence of any Disposition of property or assets, any sale of
Equity Interests, any incurrence or issuance of any Indebtedness or receipt of
any Extraordinary Receipt, in each case with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of General Partner, in its capacity as the sole general
partner of the Borrower, setting forth details of the occurrence referred to
therein and stating what action the Borrower or applicable Subsidiary has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached, if any. Loan
Parties will also notify Administrative Agent and Administrative Agent’s counsel
in writing at least nine Business Days prior to the date that any Loan Party
changes its name or the location of its chief executive office or principal
place of business or the place where it keeps its books and records concerning
its material property, furnishing with such notice any necessary financing
statement amendments or requesting Administrative Agent and its counsel to
prepare the same.

6.04 Payment of Obligations. Pay and discharge (a) as the same shall become due
and payable, all its obligations and liabilities (including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets and all lawful claims which, if unpaid, would by law become a Lien upon
its property) except (i) trade account payables that are not unpaid for more
than 60 days after the date on which such trade account payable was created or
(ii) obligations or liabilities that are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or the applicable Restricted
Subsidiary; and (b) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or

 

74



--------------------------------------------------------------------------------

agreement evidencing such Indebtedness, except (with respect to subsections
(a) and (b) of this Section) to the extent the failure to pay or discharge the
same could not reasonably be expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect and (d) preserve, perform or comply with each Material Contract
unless any such failure to so observe, perform or comply is remedied within the
applicable period of grace (if any) provided in such Material Contract or unless
such failure to so observe, perform or comply would not reasonably be expected
to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower or any Subsidiary, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing (a) for payment of losses to
Administrative Agent as its interests may appear, (b) that such policies may not
be canceled or reduced or affected in any material manner for any reason without
30 days prior notice to Administrative Agent, and (c) to provide for any other
matters specified in any applicable Security Document or which Administrative
Agent may reasonably require. Each Loan Party will maintain any additional
insurance coverage as described in the respective Security Documents. Each Loan
Party shall maintain, or cause to be maintained, with an insurer reasonably
acceptable to Agent, flood insurance sufficient for Lenders to comply with
Regulation H of the Board of Governors of the Federal Reserve System. The
Borrower and each Restricted Subsidiary shall at all times maintain insurance
against business interruption and its liability for injury to persons or
property in accordance with Schedule 6.07, which insurance shall be by
financially sound and reputable insurers. Without limiting the foregoing, the
Borrower and each Restricted Subsidiary shall at all times maintain liability
insurance in accordance with Schedule 6.07.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

75



--------------------------------------------------------------------------------

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the applicable Loan Party or Restricted Subsidiary.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

6.11 Use of Proceeds. Use the proceeds of all Loans to (i) replace the Loans (as
defined in the Existing Credit Agreement) with Revolver Loans hereunder,
(ii) pay fees and expenses incurred in connection with this Agreement and
(iii) to finance and to pay fees and expenses related to the Acquisition.
Thereafter, the proceeds of this Agreement shall be used for working capital
including the issuance of Letters of Credit, funding acquisitions otherwise
permitted by this Agreement, capital expenditures, and for general corporate
purposes not in contravention of any Law or of any Loan Document.

6.12 Additional Guarantors and Pledgors.

(a) Notify the Administrative Agent at the time that any Person becomes a
Restricted Subsidiary of the Borrower, and promptly thereafter (and in any event
within 15 days), cause (a) in the case of a Domestic Restricted Subsidiary, such
Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty or a joinder in the form
attached thereto, and (ii) deliver to the Administrative Agent documents of the
types referred to in clauses (v) and (vi) of Section 4.01(a) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)(i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent; and (b) cause (i) all of the Equity
Interest in the case of a Domestic Restricted Subsidiary, or Eligible Equity
Interests in the case of a First-Tier Foreign Subsidiary, of such Person to be
pledged to the Administrative Agent to secure the Obligations, the Cash
Management Obligations and the Lender Swap Obligations, (ii) pursuant to the
Pledge and Security Agreement, deliver or cause the applicable Restricted
Subsidiary to deliver to Administrative Agent all certificates, stock powers and
other documents required by the Pledge and Security Agreement with respect to
all such Equity Interests or Eligible Equity Interests, as applicable, of any
such Subsidiary, (iii) take or cause the applicable Restricted Subsidiary to
take such other actions, all as may be necessary to provide the Administrative
Agent with a first priority perfected pledge or and security interest in such
Equity Interests or

 

76



--------------------------------------------------------------------------------

Eligible Equity Interests, as applicable, in such Subsidiary, and (iv) deliver
to the Administrative Agent documents of the types referred to in clauses (v)
and (vi) of Section 4.01(a) and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (b)(i), all in
form, content and scope reasonably satisfactory to the Administrative Agent.

6.13 Agreement to Deliver Security Documents. Deliver and to cause each other
Guarantor and any other Person required by the Administrative Agent to deliver,
to further secure the Obligations, the Cash Management Obligations and the
Lender Swap Obligations, whenever requested by Administrative Agent in its sole
and absolute discretion, deeds of trust, mortgages, chattel mortgages, security
agreements, flood hazard certification, title searches, title insurance,
financing statements and other Security Documents in form and substance
satisfactory to Administrative Agent for the purpose of granting, confirming,
and perfecting first and prior liens or security interests, subject only to
Liens permitted under the Loan Documents, on any real or personal property now
owned or hereafter acquired by such Person. In furtherance thereof, each Loan
Party shall promptly notify Administrative Agent of (a) any material acquisition
(whether by purchase, lease or otherwise) of property or assets by the Borrower
or any Restricted Subsidiary, and (b) any individual real properties in which
the Borrower or any Restricted Subsidiary has an interest (whether by
acquisition, lease or otherwise) with a fair market value in excess of
$1,000,000.

6.14 Rents. By the terms of the various Security Documents, certain Loan Parties
are and will be assigning to Administrative Agent, for the benefit of Secured
Parties, all of the “Rents” (as defined therein) accruing to the property
covered thereby. Notwithstanding any such assignments, so long as no Event of
Default has occurred and is continuing, (a) such Loan Parties may continue to
receive and collect from the payors of such Rents all such Rents, subject,
however, to the Liens created under the Security Documents, which Liens are
hereby affirmed and ratified, and free and clear of such Liens, use the proceeds
of the Rents, and (b) Administrative Agent will not notify the obligors of such
Rents or take any other action to cause proceeds thereof to be remitted to
Administrative Agent. Upon the occurrence of an Event of Default, Administrative
Agent may exercise all rights and remedies granted under the Security Documents,
including the right to obtain possession of all Rents then held by such Loan
Parties or to receive directly from the payors of such Rents all other Rents
until such time as such Event of Default is no longer continuing. If
Administrative Agent shall receive any Rent proceeds from any payor at any time
other than during the continuance of an Event of Default, then it shall notify
the Borrower thereof and (a) upon request and pursuant to the instructions of
the Borrower, it shall, if no Event of Default is then continuing, remit such
proceeds to the Borrower and (b) at the request and expense of the Borrower,
execute and deliver a letter to such payors confirming Loan Parties’ right to
receive and collect Rents until otherwise notified by Administrative Agent. In
no case shall any failure, whether purposed or inadvertent, by Administrative
Agent to collect directly any such Rents constitute in any way a waiver,
remission or release of any of its rights under the Security Documents, nor
shall any release of any Rents by Administrative Agent to such Loan Parties
constitute a waiver, remission, or release of any other Rents or of any rights
of Administrative Agent to collect other Rents thereafter.

 

77



--------------------------------------------------------------------------------

6.15 Performance on Borrower’s Behalf. If any Loan Party fails to pay any taxes,
insurance premiums, expenses, attorneys’ fees or other amounts it is required to
pay under any Loan Document, Administrative Agent may pay the same after notice
of such payment by Administrative Agent is given to the Borrower. The Borrower
shall immediately reimburse Administrative Agent for any such payments and each
amount paid by Administrative Agent shall constitute an Obligation owed
hereunder which is due and payable on the date such amount is paid by
Administrative Agent.

6.16 Environmental Matters; Environmental Reviews.

(a) Comply in all material respects with all Environmental Laws now or hereafter
applicable to the Borrower or such Restricted Subsidiary as well as all
contractual obligations and agreements with respect to environmental remediation
or other environmental matters and shall obtain, at or prior to the time
required by applicable Environmental Laws, all environmental, health and safety
permits, licenses and other authorizations necessary for its operations and will
maintain such authorizations in full force and effect, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws. The Borrower and each Restricted Subsidiary will promptly
pay and discharge when due all debts, claims, liabilities and obligations with
respect to any clean-up or remediation measures necessary to comply with
Environmental Laws unless, in each case, the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Restricted
Subsidiary.

(b) Promptly furnish to Administrative Agent all written notices of violation,
orders, claims, citations, complaints, penalty assessments, suits or other
proceedings received by the Borrower or any Restricted Subsidiary, or of which
it has notice, pending or threatened against the Borrower or any Restricted
Subsidiary, the potential liability of which exceeds $500,000 or would have a
Material Adverse Effect if resolved adversely against the Borrower or any
Restricted Subsidiary, by any Governmental Authority with respect to any alleged
violation of or non-compliance with any Environmental Laws or any permits,
licenses or authorizations in connection with its ownership or use of its
properties or the operation of its business.

(c) Promptly furnish to Administrative Agent all requests for information,
notices of claim, demand letters, and other notifications, received by the
Borrower or any Restricted Subsidiary in connection with its ownership or use of
its properties or the conduct of its business, relating to potential
responsibility with respect to any investigation or clean-up of Hazardous
Material at any location, the potential liability of which exceeds $500,000 or
would have a Material Adverse Effect if resolved adversely against the Borrower
or any Restricted Subsidiary.

6.17 Compliance with Agreements. Observe, perform or comply with any agreement
with any Person or any term or condition of any instrument, if such agreement or
instrument is materially significant to the Borrower or such Restricted
Subsidiary or the Borrower and Restricted Subsidiaries on a Consolidated basis
or materially significant to any Guarantor, unless

 

78



--------------------------------------------------------------------------------

any such failure to so observe, perform or comply is remedied within the
applicable period of grace (if any) provided in such agreement or instrument or
unless such failure to so observe, perform or comply would not reasonably be
expected to have a Material Adverse Effect.

6.18 Deposit Accounts.

(a) Except as otherwise approved in writing by Administrative Agent and subject
to a first priority security interest (subject to the terms hereof) in favor of
Administrative Agent, for the benefit of L/C Issuer and Lenders, pursuant to an
account control agreement in form and substance acceptable to Administrative
Agent (herein called an “Approved Account”), the Loan Parties shall at all times
maintain all of its deposit accounts, securities accounts and commodities
accounts with one or more of the Administrative Agent, L/C Issuer and Lenders
(all such accounts maintained by Loan Parties with one or more of the
Administrative Agent, L/C Issuer and Lenders being herein collectively called
the “Lender Party Accounts” and individually a “Lender Party Account”). On the
date hereof, the Borrower shall deliver to Administrative Agent a schedule of
all Lender Party Accounts and any Approved Accounts, in form and substance
acceptable to Administrative Agent, which such schedule shall be revised
immediately upon any change in Lender Party Accounts and Approved Accounts in a
manner sufficient to notify Administrative Agent of all then-current Lender
Party Accounts and Approved Accounts.

(b) Administrative Agent hereby appoints each of the L/C Issuer and Lenders to
serve as its bailee to perfect Administrative Agent’s Liens in any Collateral in
the possession of such L/C Issuer and Lender. L/C Issuer and each Lender
possessing any Collateral agrees to so act as bailee for Administrative Agent in
accordance with the terms and provisions hereof. In furtherance of the forgoing,
each L/C Issuer and Lender acknowledges that certain of the Loan Parties
maintain Lender Party Accounts at one or more of the Administrative Agent, L/C
Issuer and Lenders as disclosed pursuant to this Agreement. L/C Issuer and each
Lender agrees to hold its Lender Party Accounts as bailee for Administrative
Agent to perfect the security interest held for the benefit of the L/C Issuer or
a Lender therein. Prior to the receipt by L/C Issuer or a Lender of notice from
Administrative Agent that it is exercising exclusive control over any Lender
Party Account (a “Notice of Exclusive Control”), the Loan Parties are entitled
to make withdrawals from the Lender Party Accounts and make deposits into and
give entitlement orders with respect to the Lender Party Accounts. Once L/C
Issuer or a Lender has a Notice of Exclusive Control, which such notice shall
not be given until an Event of Default has occurred and is continuing,
Administrative Agent shall be the only party entitled to make withdrawals from
or otherwise give any entitlement order or other direction with respect to the
Lender Party Accounts. To the extent not already occurring, each L/C Issuer and
Lender agrees to transfer, in immediately available funds by wire transfer to
Administrative Agent, the amount of the collected funds credited to the deposit
accounts which are Lender Party Accounts held by such L/C Issuer or Lender, and
deliver to Administrative Agent all moneys or instruments relating to such
Lender Party Accounts or held therein and any other Collateral at any time
Administrative Agent demands payment or delivery thereof after a Notice of
Exclusive Control has been delivered to such L/C Issuer or Lender. Each Loan
Party agrees that L/C Issuer and each Lender is authorized to immediately
deliver all the Collateral to Administrative Agent upon the L/C Issuer’s or
Lender’s receipt of a Notice of Exclusive Control from Administrative Agent.
Neither L/C Issuer nor any Lender (other than

 

79



--------------------------------------------------------------------------------

Administrative Agent acting for the benefit of the L/C Issuer and Lenders) shall
exercise any right of set-off or banker lien against any Lender Party Account;
provided that L/C Issuer and Lenders shall be entitled to charge, or set-off
against a Lender Party Account and retain for its own account, any customary
fees, costs, charges and expenses owed to it in connection with the opening,
operating and maintaining such Lender Party Account and for the amount of any
item credited to such Lender Party Account that is subsequently returned for any
reason. Notwithstanding anything in this Section 6.18 to the contrary, a Lender
may, upon notice to the Administrative Agent, elect that the accounts of the
Loan Parties maintained by such Lender shall not be governed by the provisions
of this Section 6.18. Upon Administrative Agent’s receipt of such notice, such
accounts shall cease to be Lender Party Accounts and the maintenance of accounts
shall be subject to such account becoming an Approved Account as set forth
above.

6.19 Revisions or Updates to Schedules. If any of the information or disclosures
provided on any of Schedules 5.13, 5.19 or 5.21, originally attached hereto
become outdated or incorrect in any material respect, deliver to the
Administrative Agent as part of the Compliance Certificate required pursuant to
Section 6.02(b) such revision or updates to such Schedule(s) as may be necessary
or appropriate to update or correct such Schedule(s); provided, that such
revisions or updates to any such Schedule(s) shall be deemed to have amended,
modified or superseded such Schedule(s) as originally attached hereto or revised
or updated pursuant hereto, but shall not be deemed to have cured any breach of
warranty or misrepresentation resulting from the inaccuracy or incompleteness of
any such Schedule(s) as it existed prior to such revision of update unless and
until the Administrative Agent, in its sole and absolute discretion, shall have
accepted in writing such revisions or updates to such Schedule(s).

6.20 Designation and Conversion of Restricted and Unrestricted Subsidiaries.

(a) Unless designated after the Closing Date in writing to the Administrative
Agent pursuant to this Section, any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

(b) The Borrower may designate any Subsidiary (including a newly formed or newly
acquired Subsidiary) as an Unrestricted Subsidiary if (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (ii) after giving effect to such
designation, no Default or Event of Default would exist, (iii) immediately after
giving effect to such designation, the Borrower and its Restricted Subsidiaries
shall be in pro forma compliance with all of the covenants set forth in Sections
7.16 and 7.17, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Investment had been
consummated as of the first day of the fiscal period covered thereby, (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary if it will be treated
as a “restricted subsidiary” for purposes of any indenture or agreement
governing Unsecured Note Indebtedness and (v) in the case of a Subsidiary which
is already classified as a Restricted Subsidiary, the Borrower has obtained the
prior written consent of the Administrative Agent and the Required Lenders.
Except as provided in this Section, no Restricted Subsidiary may be redesignated
as an Unrestricted Subsidiary.

 

80



--------------------------------------------------------------------------------

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects on and as of such date as if made on
and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date),
(ii) after giving effect to such designation, no Default or Event of Default
would exist and (iii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.16 and 7.17, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby.

(d) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to Guarantee any Indebtedness or other obligations of any
Unrestricted Subsidiary.

(e) The Borrower will not permit any Unrestricted Subsidiary to hold any Equity
Interests in, or any Indebtedness of, the Borrower or any Restricted Subsidiary.

6.21 Maintenance of Corporate Separateness. Satisfy customary corporate or
limited liability company formalities and other requirements necessary to
preserve the separate existence of each Unrestricted Subsidiary from the
Borrower and each Restricted Subsidiary.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

81



--------------------------------------------------------------------------------

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA not to exceed for all such
items in the aggregate $1,000,000;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
relates to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, servitudes, permits, reservations, exceptions,
covenants and other restrictions as to the use of real property, and other
similar encumbrances incurred in the ordinary course of business which, with
respect to all of the foregoing, do not secure the payment of Indebtedness of
the Borrower or any Restricted Subsidiary and which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety binds
related to such judgments;

(i) Liens securing Capital Leases and purchase money Indebtedness permitted
under Section 7.03(f); provided that (i) such Liens securing purchase money
Indebtedness do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the purchase money Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

(j) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(k) rights reserved to or vested by Law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of the Borrower
or any Restricted Subsidiary or the use thereof or the rights and interests of
the Borrower or any Restricted Subsidiary therein, in any manner under any and
all Laws;

(l) rights reserved to the grantors of any properties of the Borrower or any
Restricted Subsidiary, and the restrictions, conditions, restrictive covenants
and limitations, in respect thereto, pursuant to the terms, conditions and
provisions of any rights-of-way agreements, contracts or other agreements
associated therewith;

 

82



--------------------------------------------------------------------------------

(m) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depository or brokerage agreements, and burdening only deposit or
brokerage accounts or other funds and assets maintained with a creditor
depository institution or brokerage;

(n) Liens existing upon property acquired in an acquisition or of any Person
that becomes a Subsidiary, existing at the time of such acquisition and not
incurred in contemplation thereof, and not upon any other property, securing
only Indebtedness permitted by Section 7.03(h);

(o) Liens on property not otherwise permitted by the foregoing clauses of this
Section 7.01, securing only Indebtedness permitted by Section 7.03(j);

provided, nothing in this Section 7.01 shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by Administrative Agent or
any Lender that any Indebtedness subject to or secured by any Lien, right or
other interest permitted under subsections (a) through (m) above ranks in
priority to any Obligation.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or any Restricted Subsidiary in the form of
Cash Equivalents;

(b) Investments of the Borrower in any Loan Party and Investments of any Loan
Party of the Borrower in the Borrower or another Loan Party;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Guarantees permitted by Section 7.03;

(e) Investments in Permitted Acquisitions;

(f) Investments in Swap Contracts permitted by Section 7.04;

(g) Loans or advances to any employee of the Borrower or any Restricted
Subsidiary for travel and related expenses consistent with the policies and
procedures of the Borrower or such Restricted Subsidiary and not to exceed
$100,000 at any one time outstanding;

(h) The acquisition of or other Investments (other than Investments consisting
of Guarantees) in any Unrestricted Subsidiary so long as (i) immediately before
and immediately after giving pro forma effect to any such acquisition or
Investment, no Default shall have occurred and be continuing and
(ii) immediately after giving effect to such acquisition or Investment, the
Borrower and its Restricted Subsidiaries shall be in pro form compliance with

 

83



--------------------------------------------------------------------------------

all of the covenants set forth in Sections 7.16 and 7.17, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby;

(i) Investments not otherwise permitted by the foregoing clauses of this
Section 7.02; provided that the aggregate principal amount of such Investments
under this Section 7.02(i) shall not exceed ten percent (10%) of the
Consolidated Net Tangible Assets of the Borrower and its Consolidated Restricted
Subsidiaries at any time; and

(j) Investments pursuant to the Acquisition Documents.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Guaranties by the Borrower or any Guarantor of trade payables of any Loan
Party incurred and paid in the ordinary course of business on ordinary trade
terms;

(c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Restricted Subsidiary;

(d) unsecured Indebtedness for borrowed money of, or in respect of a private
placement or public sale of notes by the Borrower, and any unsecured Guarantees
thereof only by Persons that are Guarantors; provided, however, that (i) such
Indebtedness shall not have the benefit of any letter of credit or other credit
support (other than such unsecured guarantees from Guarantors), (ii) such
Indebtedness shall have no portion of its principal amount scheduled to be due
and payable prior to the first anniversary of the Maturity Date, (iii) such
Indebtedness shall have the benefit of no financial maintenance covenants that
are more restrictive than, or that conflict with, those contained herein and
(iv) no covenant benefiting such Indebtedness shall restrict the Borrower from
incurring the maximum amount of Indebtedness of any type hereunder that they
would be permitted to incur on the date hereof, assuming that they had exercised
their rights under Section 2.14 to the greatest extent possible; provided that
after giving effect to such Indebtedness and the application of any of the
proceeds thereof on the issuance date no Default or Event of Default shall exist
and, on a pro forma basis, the Borrower shall comply with the covenants
contained in Sections 7.16 and 7.17;

(e) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, currency translation or property
held or reasonably anticipated to be held by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party (except to the
extent such Swap Contracts permit the “netting” of multiple contracts entered
into pursuant to a master agreement);

 

84



--------------------------------------------------------------------------------

(f) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the requirements set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $40,000,000;

(g) Indebtedness of any Loan Party owing to another Loan Party;

(h) Indebtedness acquired in an acquisition, existing at the time of such
acquisition and not incurred in contemplation thereof in an aggregate principal
or face amount not to exceed ten percent (10%) of the Consolidated Net Tangible
Assets of the Borrower and its Consolidated Restricted Subsidiaries at any time;
provided that such Indebtedness shall not be secured except to the extent such
Indebtedness is secured by Liens permitted by Section 7.01(n); provided further,
that no Person, other than the obligor or obligors thereon at the time of such
acquisition shall become liable for such Indebtedness;

(i) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and
discharged within two Business Days of its incurrence; and

(j) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 7.03; provided that such Indebtedness shall not be secured except to the
extent such Indebtedness is secured by Liens permitted by Section 7.01(o);
provided further that the aggregate principal or face amount of all Indebtedness
secured by Liens under this Section 7.03(j) shall not exceed ten percent
(10%) of the Consolidated Net Tangible Assets of the Borrower and its
Consolidated Restricted Subsidiaries at any time.

7.04 Swap Contracts. Be a party to or in any manner be liable on any Swap
Contract, except:

(a) Swap Contracts entered into by a Loan Party with the purpose and effect of
fixing interest rates on a principal amount of indebtedness of such Loan Party
that is accruing interest at a variable rate, provided that (i) the aggregate
notional amount of such contracts never exceeds one hundred percent (100%) of
the anticipated outstanding principal balance of the indebtedness to be hedged
by such contracts or an average of such principal balances calculated using a
generally accepted method of matching interest swap contracts to declining
principal balances, (ii) the floating rate index of each such contract generally
matches the index used to determine the floating rates of interest on the
corresponding indebtedness to be hedged by such contract and (iii) each such
contract is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or an Affiliate of any
Lender at the time such contract is entered into) at the time the contract is
made has long-term unsecured and unenhanced debt obligations rated A or A2 or
better, respectively, by either Moody’s or S&P or is otherwise acceptable to
Required Lenders; and

(b) Swap Contracts which are permitted by Section 7.03(e).

7.05 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Wholly Owned Restricted Subsidiary may merge with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person or
(ii) another Wholly Owned Restricted Subsidiary, provided that if a Guarantor is
a party, the continuing or surviving Person shall be a Guarantor;

 

85



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to any
Wholly Owned Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor;

(c) any Loan Party may engage in Permitted Acquisitions; and

(d) any transaction contemplated by the Acquisition Documents.

7.06 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory or Cash Equivalents in the ordinary course of
business;

(c) Dispositions of property so long as (i) at least 75% of the purchase price
for such asset shall be paid in cash; (ii) the aggregate purchase price paid to
Loan Parties for such asset and all other such assets sold by Loan Parties
during any period of four consecutive fiscal quarters pursuant to this clause
(c) shall not exceed ten percent (10%) of the Consolidated Net Tangible Assets
of the Borrower and its Consolidated Restricted Subsidiaries; (iii) if the
portion of the aggregate annual Consolidated EBITDA derived from all assets sold
pursuant to this clause (c) during any period of four fiscal quarters (the
Consolidated EBITDA for each asset determined based on the four fiscal quarters
prior to the sale of such asset) would exceed ten percent (10%) of the
Consolidated EBITDA of the Borrower and its Consolidated Restricted
Subsidiaries, the consent (not to be unreasonably withheld) of the Required
Lenders is obtained in connection with any such sale; (iv) no Default or Event
of Default shall exist prior to or after giving effect to such sale; (v) the Net
Cash Proceeds of such sale shall have been applied as follows (A) within three
hundred sixty five (365) days after the date of such receipt of Net Cash
Proceeds to the purchase of capital assets used in its Permitted Line of
Business or (B) to the extent Net Cash Proceeds have not been applied pursuant
to the immediately preceding clause (A), such amount (the “Excess Sale
Proceeds”) shall have been applied to prepay the Loans as provided in
Section 2.05; (vi) upon receipt of Net Cash Proceeds by a Loan Party and until
the application thereof as provided in clause (v)(A) or (B) (excluding such Net
Cash Proceeds not so applied up to an aggregate amount at any one time
outstanding of $100,000), such Loan Party shall either, or in combination equal
to the total of such Net Cash Proceeds, both (1) maintain such Net Cash Proceeds
in a segregated account with Administrative Agent or (2) apply such Net Cash
Proceeds as a voluntary prepayment of

 

86



--------------------------------------------------------------------------------

the Revolver Loans in accordance with Section 2.05(a) and, until such amounts
are applied as provided in clause (v)(A) or (B), reducing the availability under
the Revolver Loans so prepaid by the amount of such prepayment; (vii) if such
property consists of Equity Interests of a Subsidiary, such Disposition shall be
of all of the Equity Interests and other Investments of any Loan Party in such
Subsidiary; and (viii) Administrative Agent shall have received a certificate
from the Borrower demonstrating compliance with the conditions of this
clause (c);

(d) Dispositions of property, subject to the Security Documents, by any
Restricted Subsidiary to the Borrower or to a Wholly Owned Restricted Subsidiary
of the Borrower; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e) Dispositions, grants and issuances permitted by Section 7.05;

(f) Dispositions comprising of leases entered into in the ordinary course of
business;

(g) Dispositions comprising of licenses of intellectual property; and

provided, however, that any Disposition pursuant to clauses (a) through
(g) shall be for fair market value.

Neither the Borrower nor any Restricted Subsidiary will sell, transfer or
otherwise dispose of capital stock of or interest in any of its Restricted
Subsidiaries except to the Borrower or a Wholly Owned Restricted Subsidiary of
the Borrower, which shall pledge such capital stock or interest to the
Administrative Agent for the benefit of the Lenders pursuant to Security
Documents acceptable to the Administrative Agent. Neither the Borrower nor any
Restricted Subsidiary will discount, sell, pledge or assign any notes payable to
it, accounts receivable or future income. So long as no Default then exists,
Administrative Agent will, at Borrower’s request and expense, execute a release,
satisfactory to the Borrower and Administrative Agent, of any Collateral so
sold, transferred, leased, exchanged, alienated or disposed of pursuant to
clauses (a), (b) or (c) of this Section.

7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) [Intentionally omitted];

(b) each Restricted Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Restricted
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(c) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

87



--------------------------------------------------------------------------------

(d) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;

(e) the Borrower may make cash distributions in an amount not to exceed
“Available Cash” (as such term is defined in the Borrower’s Partnership
Agreement) to the holders of its Equity Interest.

7.08 Change in Nature of Business. Engage in any material line of business
different from a Permitted Line of Business.

7.09 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions (a) between or among the Borrower
and any of its Wholly Owned Restricted Subsidiaries or between and among any
Wholly Owned Restricted Subsidiaries, (b) the transaction contemplated hereby
and the payment of fees and expenses related thereto, (c) Restricted Payments
permitted under Section 7.07, and (d) transactions pursuant to agreements,
instruments or arrangements in existence on the Closing Date and set forth on
Schedule 7.09 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect.

7.10 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Restricted Subsidiary to make Restricted Payments to the Borrower, redeem
Equity Interests held in it by the Borrower or any Guarantor, to otherwise
transfer property to the Borrower or any Guarantor, or to repay loans and other
indebtedness owing by it to the Borrower or any Guarantor, (ii) of any
Restricted Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person in favor of Secured Parties, provided,
however, that the foregoing clauses shall not prohibit (I) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03 solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, (II) provisions in
Organizational Documents and other similar agreements applicable to joint
ventures or to other Persons that are not Restricted Subsidiaries (to the extent
Investment in such joint venture or other Person is permitted under
Section 7.02) that limit Liens on or transfers of the Equity Interests in such
joint venture or other Person entered into in the ordinary course of business,
(III) are customary restrictions in leases, subleases, licenses, or asset sale
agreements otherwise permitted hereby (or in easements, rights of way or similar
rights or encumbrances, in each case granted to the Borrower or a Restricted
Subsidiary by a third party in respect of real property owned by such third
party) so long as such restrictions relate only to the assets (or the Borrower’s
or such Restricted Subsidiary’s rights under such easement, right of way or
similar right or encumbrance, as applicable) subject thereto; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person unless such Contractual Obligation
provides that such requirement shall not apply with respect to Liens granted to
secure the Obligations, Cash Management Obligations and Lender Swap Obligations.

 

88



--------------------------------------------------------------------------------

7.11 Prohibited Contracts. Other than those listed on Schedule 7.11:

(a) enter into any “take-or-pay” contract or other contract or arrangement for
the purchase of goods or services which obligates it to pay for such goods or
service regardless of whether they are delivered or furnished to it, other than
contracts for pipeline capacity or for services in either case reasonably
anticipated to be utilized in the ordinary course of business;

(b) amend or permit any amendment to any contract or lease which releases,
qualifies, limits, makes contingent or otherwise detrimentally affects the
rights and benefits of Administrative Agent or any Lender under or acquired
pursuant to any Security Documents; or

(c) incur any obligation to contribute to any Multiemployer Plan.

7.12 Limitation on Credit Extensions. Except for Investments permitted under
Section 7.02 and Swap Contracts permitted under Section 7.02(f) hereof, extend
credit, make advances or make loans other than normal and prudent extensions of
credit to customers buying goods and services in the ordinary course of business
or to another Loan Party in the ordinary course of business, which extensions
shall not be for longer periods than those extended by similar businesses
operated in a normal and prudent manner.

7.13 Deposit Accounts. At any time maintain any Deposit Account at any Bank (as
such terms are defined in Article 9 of the UCC) other than as provided in
Section 6.18.

7.14 Operating Leases. Incur, become, or remain liable under any Operating Lease
which would cause the aggregate amount of all rentals payable by the Borrower or
any Restricted Subsidiary any fiscal year to be greater than two and one-half
percent (2.5%) of the Consolidated Net Tangible Assets of the Borrower and its
Consolidated Restricted Subsidiaries.

7.15 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.16 Leverage Ratios.

(a) If no Unsecured Note Indebtedness is outstanding on the applicable date of
determination, permit the Consolidated Leverage Ratio to be greater than 5.00 to
1.0 on the last day of any fiscal quarter.

(b) If any Unsecured Note Indebtedness is incurred or outstanding on the
applicable date of determination, permit the Consolidated Leverage Ratio to be
greater than 5.50 to 1.0 on the date any Unsecured Note Indebtedness is incurred
nor on the last day of any fiscal quarter ending during such period.

 

89



--------------------------------------------------------------------------------

(c) If any Unsecured Note Indebtedness is incurred or outstanding on the
applicable date of determination, permit the Consolidated Senior Secured
Leverage Ratio to be greater than 4.00 to 1.0 on the date any Unsecured Note
Indebtedness is incurred nor on the last day of any fiscal quarter ending during
such period.

(d) During an Acquisition Period, the maximum permitted Consolidated Leverage
Ratio and the maximum permitted Consolidated Senior Secured Leverage Ratio shall
each be increased by 0.50 to 1.00 from the otherwise applicable ratio set forth
above (for example, the Consolidated Leverage Ratio requirement that would
otherwise be 5.50 to 1.00 will become 6.00 to 1.00). As used in this
Section 7.16(d), “Acquisition Period” means a period after the Closing Date
elected by the Borrower, such election to be exercised by the Borrower by
delivering notice thereof to the Administrative Agent, beginning with the
funding date of the purchase price for any Specified Acquisition and ending on
the earlier of (a) the last day of the third full fiscal quarter following such
funding date or (b) the Borrower’s election (provided, that the Borrower is in
compliance with all applicable provisions of this Section 7.16 after giving
effect to such election), to terminate such Acquisition Period, such election to
be exercised by the Borrower delivering notice thereof to the Administrative
Agent; provided that once any Acquisition Period is in effect, the next
succeeding Acquisition Period may not commence until (i) the termination of such
Acquisition Period in effect and (ii) after giving effect to the termination of
such Acquisition Period in effect the Borrower shall be in compliance with all
applicable provisions of this Section 7.17 and no Default shall have occurred
and be continuing.

(e) Notwithstanding anything to the contrary, and for the avoidance of doubt,
any failure by the Borrower to be in compliance with any requirement of this
Section 7.16 shall not be remedied by a change in the Consolidated Leverage
Ratio upon the incurrence of any Unsecured Note Indebtedness or the election of
an Acquisition Period.

7.17 Interest Coverage Ratio. At the end of each fiscal quarter, beginning
June 30, 2007, the Interest Coverage Ratio will not be less than 2.75 to 1.0.

7.18 Negative Pledge. Allow any Person, other than the Administrative Agent, L/C
Issuer or any Lender or any other Secured Party, to create or otherwise cause or
suffer to exist or become effective, or permit any of the Restricted
Subsidiaries to create or otherwise cause or suffer to exist or become
effective, directly or indirectly, any Lien (other than Liens permitted by
Section 7.01 and negative pledges permitted under Section 7.10) upon the assets
of the Borrower or any of its Restricted Subsidiaries without the prior express
written consent of the Administrative Agent.

7.19 Amendments of Organization Documents. Amend any of its Organization
Documents, unless such amendment would not reasonably be expected to cause a
Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11 or 6.12 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including the undrawn face amount of any
outstanding Letter of Credit, surety bonds and other similar contingent
obligations outstanding under any agreement relating to such Indebtedness or
Guarantee and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or any
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or

 

91



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. The Borrower or any of its Restricted
Subsidiaries institutes or consents to the institution of any Insolvency
Proceeding, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, monitor or similar officer for it or for all or any
material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, monitor or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any Insolvency Proceeding relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount greater than the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, the same shall remain undischarged
and either (A) enforcement proceedings are commenced by any creditor upon such
judgment or order which have not been stayed by reason of a pending appeal or
otherwise, or (B) there is a period of 30 consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control;

 

92



--------------------------------------------------------------------------------

(l) Security Documents. Any Security Document shall for any reason (other than
pursuant to the terms hereof and thereof) cease to create a valid and perfected
first priority Lien in any asset having a value in excess of the Threshold
Amount; or

(m) Material Contracts. (i) The Borrower or any Restricted Subsidiary (A) has
failed to make payment when due of one or more amounts under the Material
Contracts that exceed $5,000,000 in the aggregate at any one time outstanding,
or (B) fails to observe or perform any other term, agreement or condition
contained in or required by any Material Contract, the effect of which failure
under this clause (B) is to cause, or to permit any Person to terminate any
Material Contract or any material rights and benefits of the Borrower or any
Restricted Subsidiary under such Material Contract; or (ii) any Person party to
a Material Contract other than the Borrower or any Restricted Subsidiary (A) has
failed to make payment when due of one or more amounts under any Material
Contract that exceed $5,000,000 in the aggregate at any one time outstanding, or
(B) fails to observe or perform any other term, agreement or condition contained
in or required by any Material Contract, the effect of which failure under this
clause (B) is to cause, or to permit the Borrower or any Restricted Subsidiary
to terminate any Material Contract or (iii) any amendment, modification,
compromise, waiver or consent shall be made in respect of Material Contract that
has the effect of reducing or terminating (A) the aggregate amounts payable to
or on behalf of the Borrower or any Restricted Subsidiary pursuant to the
Material Contracts, whether already accrued or to be payable in the future and
whether as a modification of fees, rates, charges, tax payments, reimbursement
rights, indemnification rights, minimum storage commitments, minimum throughput
commitments or otherwise, if such amendment, modification, compromise, waiver or
consent would have the effect of reducing Consolidated EBITDA attributable to
such Material Contracts by more than 10% or (B) any other material rights and
benefits of the Borrower or any Restricted Subsidiary under such Material
Contract; or (iv) any assignment or transfer of rights or obligations in respect
of any Material Contract occurs in violation of the terms of any Material
Contract, as such terms exist on the date of this Agreement, or any consent to
any such assignment or transfer is given under any Material Contract without the
approval of Required Lenders.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (or the Required Revolver Lenders in the case
of clause (a)), take any or all of the following actions:

(a) declare the commitment of each Revolver Lender to make Revolver Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

93



--------------------------------------------------------------------------------

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default under
Section 8.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent as follows:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of external counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, (a) to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Lender Swap Obligations and the
Cash Management Obligations and (b) to the Administrative Agent for the account
of the L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, the Lenders or Affiliates of Lenders holding such Lender Swap
Obligations or Cash Management Obligations, the L/C Issuer, and the
Administrative Agent for the account of the L/C Issuer, in proportion to the
respective amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations, the Cash Management
Obligations and the Lender Swap Obligations have been indefeasibly paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings

 

94



--------------------------------------------------------------------------------

under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, Cash
Management Obligations and Secured Swap Obligations, if any, in the order set
forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Wachovia Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any other Loan Party or any
of their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

 

95



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of Administrative Agent.

 

96



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Wachovia Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit

 

97



--------------------------------------------------------------------------------

analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Agents or Arrangers listed on the cover page hereof shall have any
powers, duties, liabilities or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any Insolvency Proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i), (j) and (k), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender, the L/C Issuer, or the
Swing Line Lender or to authorize the Administrative Agent to vote in respect of
the claim of any Lender, the L/C Issuer, or the Swing Line Lender in any such
proceeding.

 

98



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders; and

(b) to release any Guarantor from its obligations under the Guaranty, and
release any Lien under any Loan Document on any property of such Guaranty, if
such Person ceases to be a Subsidiary as a result of a transaction or
designation permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that:

(a) no amendment, waiver or consent shall, unless in writing and signed by all
of the Lenders, do any of the following at any time:

(i) waive any of the conditions specified in Section 4.01;

(ii) release all or substantially all of the value of the Guaranty, except a
Guarantor that has ceased to be a Subsidiary of the Borrower in a transaction
permitted under this Agreement or release all or substantially all of the
Collateral in any transaction or series of related transactions, except such
releases relating to sales of property permitted under Section 7.06;

(iii) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder;

 

99



--------------------------------------------------------------------------------

(iv) reduce, forgive or waive the principal of, or interest on, the Term Loan
without the written consent of the Term Lenders affected thereby, or any
Revolver Loan without the written consent of the Revolver Lenders affected
thereby, or any fees or other amounts payable hereunder to Lenders without the
written consent of the Lenders affected thereby;

(v) postpone, waive or otherwise defer any date scheduled for any payment of
principal of or interest on the Loans or any fees or other amounts payable to
Lenders;

(vi) change the order of application of any prepayment set forth in
Section 2.05; or

(vii) change the order of application of any payment set forth in Section 8.03
in any manner that materially affects such Lender.

(b) no amendment, waiver or consent shall, unless in writing and signed by the
Required Revolver Lenders and each Lender affected by such amendment, waiver or
consent:

(i) reduce, forgive or waive the principal of, or interest on, any Revolver
Loan, or any fees or other amounts payable hereunder to the Revolver Lenders; or

(ii) increase the Aggregate Revolver Commitment of such Revolver Lender (or
reinstate any commitment terminated pursuant to Section 8.02).

(c) no amendment, waiver or consent shall, unless in writing and signed by all
of the Term Lenders, reduce, forgive or waive the principal of, or interest on,
the Term Loan, or any fees or other amounts payable hereunder to the Term
Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement or any other Loan Document;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be

 

100



--------------------------------------------------------------------------------

delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-

 

101



--------------------------------------------------------------------------------

INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Loan Party, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Loan Party, any Lender, the L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent, the L/C Issuer and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(e) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(f) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

102



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. Neither
Administrative Agent nor any Lender shall be under any obligation to marshal any
assets in favor of the Borrower, any Guarantor or any other party or against or
in payment of any or all of the Obligations.

10.04 Expenses; Indemnity; Waivers.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower, any other Loan Party or any Subsidiary thereof
arising out of, in connection with, as a result of or in any other way
associated with (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, and the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) the Collateral, the Loan Documents and consummation of the
transactions or events (including the

 

103



--------------------------------------------------------------------------------

enforcement or defense thereof and any occupation, operation, use or maintenance
of Collateral or other property of a Loan Party) at any time associated
therewith or contemplated therein, (iii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iv) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, any other Loan Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each other Agent, the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

104



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower or any other
Loan Party may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement; provided that

 

105



--------------------------------------------------------------------------------

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Aggregate Revolver Commitment and the Revolver Loans at the
time owing to it or in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund with respect to a Lender, the aggregate amount of
the Aggregate Commitment (which for this purpose includes Revolver Loans
outstanding thereunder) or, if the Aggregate Commitment is not then in effect,
the principal outstanding balance of the Revolver Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) except in the case of an assignment of the entire remaining amount of a
Term Lender’s Term Loans at the time owing to the assigning Lender or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the principal outstanding
balance of the Term Loans of the assigning Term Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iv) any assignment of a Revolver Commitment must be approved by the
Administrative Agent and the L/C Issuer (such consent not to be unreasonably
withheld) unless the Person that is the proposed assignee is itself a Revolver
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

(v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

106



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Lender and the L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such

 

107



--------------------------------------------------------------------------------

agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Wachovia Bank assigns all of its Commitment and Loans pursuant to subsection
(b) above, such L/C Issuer may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and (ii) upon 30 days’ notice to the Borrower and
the Lenders, resign as Swing Line Lender. In the event of any such resignation
as L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Wachovia Bank, as L/C Issuer or Swing Line
Lender, as the case may be. If Wachovia Bank resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk

 

108



--------------------------------------------------------------------------------

participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Wachovia
Bank resigns as Swing Line Lender, it shall retain all the rights, powers,
privileges and duties of the Swing Line Lender hereunder with respect to all
Swing Line Loans outstanding as of the effective date of its resignation as
Swing Line Lender, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Swing Line Loans pursuant to
Section 2.03(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) to
any pledgee referred to in Section 10.06(f) or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from any Loan
Party or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

109



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including federal, state and provincial securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

110



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders whose consent is required shall not have been obtained, if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

111



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY AGREES THAT SECTIONS 5-1401 AND 4-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE

 

112



--------------------------------------------------------------------------------

STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. IN FURTHERANCE OF THE FOREGOING, THE BORROWER AND EACH
GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM, 111
EIGHTH AVENUE , NEW YORK, NEW YORK 10011, AS AGENT OF THE BORROWER AND EACH
GUARANTOR TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST THE BORROWER OR SUCH
GUARANTOR WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK,
SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY THE BORROWER AND EACH GUARANTOR TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. COPIES OF ANY SUCH PROCESS SO
SERVED SHALL ALSO BE SENT BY REGISTERED MAIL TO THE BORROWER OR SUCH GUARANTOR
AT ITS ADDRESS SET FORTH BELOW, BUT THE FAILURE OF THE BORROWER OR SUCH
GUARANTOR TO RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH
PROCESS AS AFORESAID. THE BORROWER AND EACH GUARANTOR SHALL FURNISH TO
ADMINISTRATIVE AGENT, L/C ISSUER, SWING LINE LENDER, AND LENDERS A CONSENT OF CT
CORPORATION SYSTEM AGREEING TO ACT HEREUNDER PRIOR TO THE EFFECTIVE DATE OF THIS
AGREEMENT. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT, L/C
ISSUER AND LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS TO BRING
PROCEEDINGS AGAINST THE BORROWER OR EACH GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. IF FOR ANY REASON CT CORPORATION SYSTEM SHALL RESIGN OR OTHERWISE
CEASE TO ACT AS THE BORROWER’S OR EACH GUARANTOR’S AGENT, THE BORROWER AND SUCH
GUARANTOR HEREBY IRREVOCABLY AGREES TO (A) IMMEDIATELY DESIGNATE AND APPOINT A
NEW AGENT ACCEPTABLE TO ADMINISTRATIVE AGENT TO SERVE IN SUCH CAPACITY AND, IN
SUCH EVENT, SUCH NEW AGENT SHALL BE DEEMED TO BE SUBSTITUTED FOR CT CORPORATION
SYSTEM FOR ALL PURPOSES HEREOF AND (B) PROMPTLY DELIVER TO ADMINISTRATIVE AGENT
THE WRITTEN CONSENT (IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT)
OF SUCH NEW AGENT AGREEING TO SERVE IN SUCH CAPACITY.

10.15 Waiver of Jury Trial and Special Damages. EACH PARTY HERETO AND EACH OTHER
LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO AND EACH OTHER LOAN
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF

 

113



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH LOAN PARTY AND EACH LENDER HEREBY FURTHER
(A) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES,” AS
DEFINED BELOW, (B) CERTIFY THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT
OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR
IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS, AND (C) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES
ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW
NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS
EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, and the Borrower and each other Loan
Party is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and the Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, any other Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor the Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
or any other Loan Party with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or the Arranger has advised or is currently
advising the Borrower, any other Loan Party or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor the
Arranger has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the

 

114



--------------------------------------------------------------------------------

Administrative Agent nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arranger have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. Each of the Borrower and
the other Loan Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

10.18 Time of the Essence. Time is of the essence of the Loan Documents.

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.20 Special Provisions.

(a) The Lenders that are Lenders under the Existing Credit Agreement hereby
waive any requirements for notice of prepayment, minimum amounts of prepayments
of Loans (as defined in the Existing Credit Agreement), ratable reductions of
the commitments of the Lenders under the Existing Credit Agreement and ratable
payments on account of the principal or interest of any Loan (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement to the extent
such prepayment, reductions or payments are required under the Existing Credit
Agreement.

(b) The Lenders hereby authorize the Administrative Agent and the Borrower to
request Revolver Borrowings from the Revolver Lenders, to make prepayments of
Loans (as defined in the Existing Credit Agreement) and to reduce commitments
under the Existing Credit Agreement among the Lenders (as defined in the
Existing Credit Agreement) in order to ensure that, upon the effectiveness of
this Agreement, the Revolver Loans of the Revolver Lenders shall be outstanding
on a ratable basis in accordance with their respective Applicable Percentages
and that the Commitments shall be as set forth on Schedule 2.01 hereto and no
such borrowing, prepayment or reduction shall violate any provisions of the
Existing Credit Agreement or this Agreement. The Revolver Lenders hereby confirm
that, from and after the Closing Date, all participations of the Revolver
Lenders in respect of Letters of Credit outstanding hereunder pursuant to
Section 2.03(c) shall be based upon the Applicable Percentages of the Revolver
Lenders (after giving effect to this Agreement).

 

115



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SEMGROUP ENERGY PARTNERS, L.P. By:  

SemGroup Energy Partners GP, L.L.C.,

its General Partner

  By:  

/s/ Alex G. Stallings

  Name:   Alex G. Stallings   Title:   Chief Accounting Officer



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Todd Schanzlin

Name:   Todd Schanzlin Title:   Leveraged Finance - Director



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Todd Schanzlin

Name:   Todd Schanzlin Title:   Leveraged Finance - Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender By:  

/s/ Jeffrey H. Rathkamp

Name:   Jeffrey H. Rathkamp Title:   Managing Director



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC.,

as Co-Documentation Agent and as a Lender

By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as

Co-Documentation Agent and as a Lender

By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL, A DIVISION

OF MERRILL LYNCH BUSINESS

FINANCIAL SERVICES, INC., as

Co-Documentation Agent and as a Lender

By:

 

/s/ Gregory B. Hanson

Name:

  Gregory B. Hanson

Title:

  Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Documentation Agent and

as a Lender

By:

 

/s/ David E. Hunt

Name:

  David E. Hunt

Title:

  Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:

 

/s/ Carmen Malizia

Name:

  Carmen Malizia

Title:

  Vice President



--------------------------------------------------------------------------------

LEHMAN BROTHERS COMMERCIAL

BANK, as a Lender

By:

 

/s/ George Janes

Name:

  George Janes

Title:

  Chief Credit Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A, as a Lender

By:

 

/s/ Thomas Okamoto

Name:

  Thomas Okamoto

Title:

  Vice President



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as a Lender

By:

 

/s/ Casey Lowary

Name:

  Casey Lowary

Title:

  Director

By:

 

/s/ Darrell Holley

Name:

  Darrell Holley

Title:

  Managing Director



--------------------------------------------------------------------------------

BANK OF SCOTLAND PLC, as a Lender

By:

 

/s/ Karen Weich

Name:

  Karen Weich

Title:

  Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By:

 

/s/ D. Mills

Name:

  D. Mills

Title:

  Director



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Lender

By:

 

/s/ John D. Reed

Name:

  John D. Reed

Title:

  Director

By:

 

/s/ M. Aamir Khan

Name:

  M. Aamir Khan

Title:

  Vice President



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as a Lender

By:

 

/s/ Dennis E. Petito

Name:

  Dennis E. Petito

Title:

  Managing Director

By:

 

/s/ Sharada Manne

Name:

  Sharada Manne

Title:

  Vice President



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as a Lender

By:

 

/s/ Garrett McKinnon

Name:

  Garrett McKinnon

Title:

  Vice President



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA

as a Lender

By:

 

/s/ David Millett

Name:

  David Millett

Title:

  Vice President



--------------------------------------------------------------------------------

GUARANTY BANK AND TRUST COMPANY,

as a Lender

By:

 

/s/ Gail J. Nofsinger

Name:

  Gail J. Nofsinger

Title:

  Senior Vice President



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as a

Lender

By:

 

/s/ Jarrod Bourgeois

Name:

  Jarrod Bourgeois

Title:

  Vice President

By:

 

/s/ Timothy Brendel

Name:

  Timothy Brendel

Title:

  Assistant Vice President



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender

By:

 

/s/ Irja R. Otsa

Name:

  Irja R. Otsa

Title:

  Associate Director

By:

 

/s/ Mary E. Evans

Name:

  Mary E. Evans

Title:

  Associate Director